Oo FC SDN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 1 of 67

ADAM A. REEVES (NYBN 2363877)
Attorney for the United States,
Acting Under Authority Conferred By 28 U.S.C. § 515

HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

 

Voy Cy v a 7
JEFF SCHENK (CABN 234355) ar fie, yp
JOHN C. BOSTIC (CABN 264367) Ws og 2s 25,”
ROBERT S. LEACH (CABN 196191) Saas aCnG
VANESSA BAEHR-JONES (CABN 281715) Oe ce
4

Assistant United States Attorneys

150 Almaden Boulevard, Suite 900
San Jose, California 95113
Telephone: (408) 535-5061

Fax: (408) 535-5066

Vanessa. Baehr-Jones@usdo}j.gov

Attorneys for United States of America

Meg a

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

UNITED STATES OF AMERICA,
Plaintiff,

Case No. 18-CR-00258 EJD
UNITED STATES’ OPPOSITION TO

9

Vv.

ELIZABETH HOLMES and RAMESH.
“SUNNY” BALWANI,

Defendant.

 

 

 

GOV. GPP. TO BALWANI MOT. TO SEVER
18-CR-00258 EJB

DEFENDANT RAMESH “SUNNY” BALWANT S$
MOTION TO SEVER

Date: February 10, 2020
Time: 10 a.m.
Courtroom: 4, 5" Floor

[FILED PROVISIONALLY UNDER SEAL
PURSUANT TO COURT ORDER OF JANUARY

13, 2020]

 

 
10 |

i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 2 of 67
\ .

 

TABLE OF CONTENTS

INTRODUCTION cccccccscsssssssestscsecseeetseseersssessseenversecreseerimtusesecssaetnacrnecansenessssacsusuenenasucengcnessnenseaseestess
PROCEDURAL BACKGROUND AND RELEVANT FACTS woccscseecseseecsresrecterrmteneerertisnessens
L Holmes’s Potential Rule 12.2(b) Defense Prompts Balwani’s Severance Motion...
UL. Uolmes’s Severance Motion and Rule 12.2(b) NOtiCe ceccccssccsescesseesesesseceeesseeeerssretseeesearessees
IIL Court Orders Holmes to Supplement the Mechanic Declaration to Address Her Rule

{2.2(b) Defense During January 13, 2020, Fearing .ccecesrcsesseeesseereeeteeessarereseenenseneaees
TV. Holmes’s Amended Mechanic Declaration and Supplemental Rule 12.2(b) Notice............
Vv. Dr. Renee Binder’s Declaration ......ccccceceseeeeenereeenearssneeceetecenensnercacssseenrannarrretenaenee resets
ARGUMENT cacccscssecesesseccstsssecsscsecuessesecsessurssesssessnseaeeaseseessesnsesn 101 nce0 gene 24sg4 1040009 022020000 g7 000070070803
1. Legal Standard for Severance ......cssecsssecssersanrsr ese ersseennnrennnceins sasaesesenavananveresessecerseneaeass
IL. Holmes Does Not Present a Viable Rule 12.2(b) Defense Requiring Severance eee

A. The Limited Admissibility of Psychiatric Evidence to Negate Mens REQ...

B. Psychiatric. Evidence Must Be Directly Linked to the Mens Rea at Issue ina

Particular Case to Be Admissible ..cccccecceeetererseseerssseessritrenensiansiarencnersanenenessenns

C. There Is No Evidence Showing Holmes Had a Severe Mental Disease or
Defect That Undermined Her Ability to Form the Intent to Commit Wire

Braud ccccsccccecscscssseseceeseseccsesssecveneacsesesesesversseseensuseseecessneneesnensacsenesuensstenecseseseneanentnegnngas

D. LHolmes’s Self-Sérving Statements Are Inadmissible Under Federal Rules of

Evidence 401, 402, 403, amd. 702....ccsccccseecssssesseenresseeeestieneestneseensensenenneaneieeirassearies

E, To The Extent There Are Facts and Evidence in Dispute, the Government

Requests the Court Set a Daubert TIA ing o.seeeeeececteee tess teen eeneesestieeeerenaererecteenenseneseaes

TU. Even Assuming the Rule 12.2(b) Defense Is Admissible, Defendants Have Failed To
Demonstrate That Their Defenses are [rreconcilably Antagonistic... ccs
iV. “Expensive Pretrial Investigation” Is Not a Basis for SGVeTance .....cccesseneresess reese seneetesens
V. The Court Can Ensure a Fair Trial for Balwani by Empaneling Dual Juries ....0 ec
VI. Balwani Has Failed to Demonstrate Prejudice and Should Not Proceed to Trial First.........
CONCLUSION vo cccccsccossssstssessecsnesssseessnenessucssecenesnsescsessnsesnecssauessnassnstsssaanestanenas gi agene gener sec eee 1022004

GOV. OPP. TO BALWANI MOT. TO SEVER
18-CR-00258 ED i

 
 

 

Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 3 of 67

 

TABLE OF AUTHORITIES
Cases

Beam v. Paskett,

3 F.3d 1301 (Oth Cir, 1993) .cesscscsseseeccccnesssnecssretssiseannessesesnunersaneersscscssaressssennnsninsacnnneeiegaasegrseenscees 23
Daubert v. Merrell Dow Pharm, |

43 F.3d 1311 (Oth Cir. 1995) cece ccsssneensceeceneecsescenessnesnecnasensstenscanessnssenenenrsnenecssctncenaarananentacegrgeg! 7
in re Tsarnaey,

TBO F.3d 14 (1st Cir, 2015)... ecsssscsesstescnescersneesenressnessuseensnnecnsnatssnnanaareceesseesazananscnnsagsececaanatensenseessgeias 24
Lambright v. Stewart,

LOL F.3d 1181 (9th Cit, 1999) oo cscceccecsecsessseneeeessenesreesnesenssessiceaneeranessasecrecssaaranennnagearansetngeny 2, 5, 6, 23
Mack v. Peters,

BO F.3d 230 (7th Cir. 1996) eseesssccsssesseescsnneesseseneessssecssnecssnsgnnensanecssuacsancssssasasnensanenarertnscenarsesg ste 23
Reay v. Scribner,

369 BF, App’x 847 (9th Cit. 2010) .eescesscsssesecssessusscenssserssensercanecensssassenensnssseennn stan snenensene ree ects 8e8 21

Seatile Times Co. y. US. Dist. Court,
B45 F.2d 1513 (Sth Cir, 1988) veeseecsecsseseceseecesneesnenessneessseecssneeesneesssineannnessiasnacestocssascesnansaneenaegen seen itt 24

Skilling v. United States,
561 U.S. 358 (2010) .ccccssecsseseesseesseesecsessseecsnesstcensssesssvesnesrsvessnerensceeeanecsraeseansaserensessnnnanneeesnnnstege ty 24, 25

United States y. Agnello,
158 F. Supp. 2d 285 (E-D.NLY. 2001) .ececsceesiesseeecsnensisessnienesrseseatennsecenesnnrtcascenranias 8,9, 10, 11

United States v. Angwin,
271 F.3d 786 (Oth Cit. 2001) vee esncrssteeseseestereetees se caaeenservanaseaterese deceesantececuesueacecsuvsueseneseepenuseseesans 19

United States v. Barton,
992 F.2d 66 (Sth Cir, 1993) ccc ccsscscesseeseeceeseeseeesssesrsnsseearsceessccesessenanasssctseacenreennneneey aseeeuvaseseueueeeneess 16

United States v. Baxt,
74. BF, Supp. 2d 436 (D.N.F. 1999) cece tsseeseeseseeseneneesecstseneetes cuuesevisceusevecensesnegeneenettoes 7,9, 10

United States v. Bennett,
161 F.3d 171 (3d Cir, 1998) oes reece  scuceadusessanvacansatesavaucaussecaesetiteasaaetiseenessenessessnesees 10

United States v. Boykoff, .
186 EF. Supp. 2d 347 (S.D.N.Y. 2002) .ceseccceesereesssssseerssssssseearentssnrssssnseseneesnsecueranennacccnnnaaneercntsy 9, 10

United States v. Breinig,
70 F.3d 850 (6th Cit, 1995) .c.seccceseeneccrecsessseeerecssessscsnereseninenntesnentcceesenssaasnnagens doedceaeeeeaeesaeensneneseetes 20

United States v. Broussard,
80 F.3d 1025 (Sth Cit. 1996). eeescseecsseesessensecsennsesssssssneesssssnecsennaserecsssersnasescssvcascssetttenssenanaseetennnsss 23

United States v. Burnette,
698 F.2d 1038 (Sth Cir. 1983) ccc eecseereseseesssnecenceasseeesre rsa sevaneenscuuuecensertessseaadeseeseetenees 23

GOV. OPP. TO BALWANI MOT. TO SEVER
18-CR-00258 EJD ii

 
cs

“lo oN

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 4 of 67

United States vy. Byers,
730 F.2d 568 (Qth Cir. 1984) cesses eseeseesestesunenneenrernsescsasensnanteeesarsnrsnceesenseee re sees nese sera 224 13

United States v. Cameron,
907 F.2d 1051 (11th Cit, 1990) voscssssssassstncessseesssneteessssncseneenstnsssnssirerenesaenannsensatn 89,11

United States v. Cohen,

510 F.3d 1114 (Oth Cir, 2007) oc ccccecsesseecseeeersseeescssssesnaenacenensacsenssanasanaeceneasanaseneceeee nn seeseesegstg ges 8, 13

United States v. Cruz-~Ramirez, :
No. CR 08-0730 WHA, 2011 WL 2446278 (N.D. Cal. June 17, DOLD) cecececseseesesceectseeteesteseeaenes 13, 18

United States v. Doe,
655 F.2d 920 (9th Cir, 1980) veessseecsceecssseeceseesteeneoescseeavecsnsscecsnnereneeenvarcsssetsssenansnensacenananuagneneana siggy 1

United States v. Escalante,
637 F.2d 1197 (th Cit. 1980)... sesvossanseecececeeeceesennnureseectteneecegncsunuvonannnnsysivasvassansannnnsenetseeassennnasnnnsnssscs 6

United States v. FF ernandez,
388 F.3d 1199 (Oth Cir, 2004) woe ecscessesneesseeeeseenceeenieessessneessnessessenessanetsencescstsareaneennaeeentestia 1, 6, 21

United States v. Freeman,
B04 F.2d 1574 (11th Cir, 1986) cece senersnssesenenssnecsatenennesececssseseneneenee scree enna eenee ges gensg eect 2 ne8 16

United States v. Gay,
567 F.2d 916 (Mth Cir, 1978) occccccessesssescssnesseeessecseceessseessecossesneenecacsseenacesscesnnncatesaacanaaterensnnsenscei2e 6

United States v. Griffin,
No. ($6) 94 CR. (AGS), 1996 WL 140073 (S.D.N.Y. Mar. 27, 1996) ...cccesreeesseereteseneeenens 10, 11

United States v. Guerrero,
693 F.3d 990 (9th Cir, 2012) ecscesscesssessseecesenensneareesseesenennneanineennnersenceneceneeneansnsanaggens teense aen geese 24

United States v. Haischer,
FRO F.3d 1277 (Sth Cir, 2015) .cecsecceseeeerscessesssneseecvsrensensenee ence ene een eects nett Rees 17, 18

United States v. Hanley,
190 F.3d LOL7 (9th Cir, 1999) cc eesseseesssenessnssnecssesnecsesssesnnaecesnectasssnuaresrarcceseassnrannegnacecansatanezanssgsss 6, 7

United States v. Hiebert,
30 F.3d 1005 (Sth Cit, 1994) oceceeeessesssnesenerstesnssssseesnsessesnunsrcncaneasnnrassrrsastesacanacenenceneenneasssieeentts 16

United States v. Joetzki, ,
952 F.2d 1090 (9th Cir, 1991) ec eesseccecsssesseeneeseesnacsserenssessssearecsrssuecanscessrarseeateusaranaanegenstenregttass 21

United States v. Johnson,
297 B.3d 845 (Sth Cir. 2002) ..scceessescsseenecsseeererseniesssoneessssseccnannarsenersctssacenannennecteessesenanaatensennnegse regs 6

United States v. Mezvinsky, .
206 F. Supp. 2d 661 (E.D. Pa. 2002) re sseessssssessssescesusseecsennerecsssnsenscnssssercennnaranane rence cesses eee 8, 9, 10, 12

United States v. Noriega,
746 F. Supp. 1548 (S.D. Fla. 1990) ..sssecseseccssstecssreenssseeesesnateeeessnnescanssnestensaaranaananannecessuasscnstssetey 24, 25

United States v. Pendergraft,
120 F. Supp. 2d 1339 (MLD. Fla. 2000) ..cccscssiecssseseseesensstecnneecsssensonsriseereanatsannscanecanasctcsaneceessaretess 10

GOV. OPP. TO BALWANI MOT. TO SEVER
18-CR-00258 RID | iii

 
 

 

Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 5 of 67
(

United States v. Piper,
No. CR 08-82 RSL, 2008 WL 2230747 (W.D. Wash. May 29, 2008)... ..-:ssecssseeseesscrrenesscerensentene 21

United States v. Pirra,
76 F. Supp. 2d 478 ‘Ss. DINLY. 1999) oc ccccccaaceusevavcaauucucueaessuguaeecsstenssreensuseeenseceeasssseeennaeesvesereneneeessbieeeyags 9

| United States v. Pohlot,

87 F.2d B89 (3d Cit, 1987) cascessssscscsctssseeusseesnssssesstissescensssesnensusgeenneescustengeeeesstionsereninaset 8, 11

United States v. Richards,
OF, Supp. 24.455 (D.N.I. £998) csscsssstesseseesesssenseesotsansnssnnnnneesneennesnstsastesetssessensesi 8,9, 12

United States v. Sandoval-Mendoza,
AT2 F.3d 645 (th Cir, 2006) vacssssssssvsstesesissersssensetsesssssessiusotasstansenasesaesctesetanerunstennsenaen 13

United States v. Schneider, .
111 F.3d 197 (ist Cit, 1997) oe cccneeetesenereeeen ceecenesanecnaeeesucsnerenvacuuseenessiaesarecontsestanieneassonecestegnss 9,11

United States v. Scholl,
166 F.3d 964 (9th Cit, 1999) neeececeeseecssssnesessassnennreessasesieensensereesenecaseaneeteneenerriseeenacasieearineyy 10, 11

United States v. Shayota,
2016 WL 2730230 (N.D. Cal. May 10, 2016) ..cccecscesnescreesasssrenseresnestissesenenscesensenesnnseeadinranegcanas 21

United States v. Shields,
673 F. App’x 625 (9th Cir, 2016) .eccccccsusceceeeseesntsseesccensssssannasssensenneceriraccaneansiacenerecsanrseesectsscenseasass 19

United States v. Sidman,
470 B24 V1S8 (9th. Cit, 1972) cavcscsssessssesssssecssensnssneeeenessessusssertsseseesensoneceeninaeeeennnnserennensneecsesssee 23

United States v. Son Van Neuyen,
No. CR. S-99-0433 WBS, 2002 WL 32103063 (E.D. Cal. Nov. 7, 2002)... csccesenseererseenerenenetiseens 20

United States v. Starzecpyzel,
880 F. Supp. 1027 S.D.N.Y. 1995) cececeuecscacscsaevnassussesecssacesusnesseeeeepenesssseeacedeeetsessenssnerereeseneeseaneaeneneneas 7.

United States v. Thevis, .
ATA BF. Supp. 117 (N-D. Ga, 1979) vccccectccseecsiesensceesssserssnesensseesnersceneesenenennectarecssesnsssnenseansiennnanenssesgsy 24

United States v. Throckmorton,
87 F.3d 1069 (Sth Cit, 1996). ccscecseecseesnrssssessaressrecstensnsesnieceasecsssisscaeasseeanenisraticrssact eusetens 2, 19, 20

United States v. Tootick,
952 F.2d 1078 (9th. Cir, L991) cicccsceesseeceseseeseeneeecesessnesteeenseeresrscceassassenenmaaatenennrenntersteatsensssensegns 19

United States v. Towns,
19 F. Supp. 2d 67 CWD.NLY. 1998) sesscsssstessenetesistnstnetstsannesanuenntnsineininaninennerateessennss 10

United States v. Twine,
853 F.2d 676 (th Cit, 1988) cssssccscccserveesssseeeeseeseeees scetansssasaseeeeesiuavunnintesirisiasssesteseresgusisusunassvsssssssecte 8

United States v. Vinieris,
611 F. Supp. £046 (S.D.NLY. 1985) occececeesee esses issensseeranersscatennenetenennsersenecssesteesenennneassanenssetas 11, 12

United States v. Wescott,

83 F.3d 1354 (11th Cir, 1996) cece teceeeererercsesseeeneersennensenenencansasisertenscr scan seeseseenenseane rine seneggga 9
GOV. OPP. TO BALWANI MCT. TO SEVER.
18-CR-00258 EJD iv

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 6 of 67

United States v. Whitehead,

896 F.2d 432 (9th Cir, 1990) eececcecsnecsssseensneereennescnesssnmeesrerstecsunessnaenassarernegcseaneassstisnntisseenesssensanensans 8
United States v. Williams,

95 F.3d 723 (8th, Cit. 1996) oeccccceesesseseccsessseeseernesnsessessacessersneesneanecansesernescesssneaneacanaaaensgsgg e420 7, 10
Zafiro v. United States,

506 U.S. 534 (1993) ccccsececsesscstssesneneseanesssieseersnesssecenenssseneeneenennssceeenessneneneeeyeeeeeeseeeeenesereng get} 6, 19, 21

Statutes
18 U.S.C. § LIA) cesscccssessecccseecseccntecserssssesssecssssuccanecavecnncesvecenaeearessssenasersaqeneqaisensnaanicasesteatisscesansseanaarsge setae 7
18 U.S.C. § 17(D) cecceeccescecseneneseestesneseaeensanenesencsersenaessaees povseaassnnennsssenaansvsnannnnnannanennivnussssseeneesasanenentottt 7
QB U.S.C. § SiS scecccsssecccseecsesesesneen seeeeeavtssssseeevees scsuuesuesesanecersuctanuesnuvesnnecayittisesssenenanecaueseesneneeacecsnees 1, 25
Rules

Fed. R. Evid. 402 wees: seesnseetnanetensoeecsacennusnnneganeetvesnetnenterecnseerunsssrunegyegnnnazqenarannensr ret 17
Fed. R, Evid. 403 sescssscscnscnnneununeunetieinstenenanenuanqanianenieeiisnenitentetensnsesansatt 18
Fed. R. Evid. 704 0D)... cc eceereeseeneeeneeeees sesesssseecsseeesensuuissccanaeceenateceniseceessersgsnsseenanacaennninericaneretensasastey 8
Federal Rule of Criminal Procedure 14 oc eesessseeesescsneeersneeetenscsenserersseesssensergenseeteneatissseereensicesaneanna ys 6
Federal Rules of Evidence 401 ccs teesenees devevsecssanavsunesecnsussusuesavscciceesseseussvessssenevestenesnscasstaes 17

GOV. OPP. TO BALWANI MOT. TO SEVER
18-CR-00258 HID v

 
 

Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 7 of 67

INTRODUCTION

Defendant Ramesh Balwani’s motion to sever is premature and unsup ported, and should be
denied. “Co-defendants jointly charged are, prima facie, to be jointly tried.” United Staies v. Doe, 655
F.2d 920, 926 (9th Cir. 1980). This is particularly true in conspiracy cases. A defendant seeking
severance “must demonstrate that a joint trial is so manifestly prej udicial that it outweighs the dominant
concern with judicial economy and compels the exercise of the court’s discretion to sever.” Jd. at 926
(quotation omitted).

Balwani’s motion is based on the false premise the Court will admit expert and other evidence

that Holmes suffered from mental conditions caused by his alleged abuse. Based on the limited record,

    
  

the Court should not do so.

   

Nor does the evidence

 

support Dr. Mechanic’s conclusions that Balwant controlled, manipulated, and abused Holmes. P|

The Court should not decide to sever the trial based on this

 

record. To the extent the Court has questions regarding Dr. Mechanic’s potential testimony, the
government requests the Court set a Daubert hearing.

Even assuming arguendo that some portion of Dr. Mechanic’s testimony were admitted after a
Daubert hearing, Balwani fails to show this ‘will manifestly prejudice him. The Court may elect to limit
portions of Dr. Mechanic’s testimony because of Rule 403 considerations. And this Court’s “careful
and frequent limiting instructions to the jury, explaining how and against whom certain evidence may be
considered, can reduce or eliminate any possibility of prejudice arising from a joint trial.” United States
y. Fernandez, 388 F.3d 1199, 1243 (9th Cir. 2004). |

GOV. OPP. TO BALWANI MOT, TO SEVER

 

18-CR-00258 EID 1

 
oO Co ND

10
Ih
12
13
14
15
16
17

- 18

19
20
21
22.
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 8 of 67

Balwani’s additional arguments for severance fail. A desire not to investigate a co-defendant’s
allegation is not a cognizable basis for severance. Balwani also has not shown that Holmes’s defense is
“s9 irreconcilable with the core of his own defense that the acceptance of the codefendant’s theory by
the jury precludes acquittal of the defendant,” United States v. Throckmorton, 87 F.3d 1069, 1072 (9th
Cir. 1996), or that his confrontation rights will be compromised.

Even if Balwani could show the manifest prejudice required, he ignores an appropriate remedy
short of severance: empaneling dual juries, a practice which is widely used and accepted in the Ninth
Circuit. Lambright v. Stewart, 191 F.3d 1181, 1185 (9th Cir. 1999) (en banc).

Finally, if the Court is inclined to grant severance, the Court should try Holmes first. Balwant
has failed to show that this would prejudice him. His claim that Holmes’s defense will incurably taint
the jury pool (and thus he must go first) is not supported by the record. He makes no showing that
current publicity is so pervasive and negative that the Court will be unable to select a fair and impartial
jury in this large, metropolitan venue, or that Holmes’s allegations would significantly aiter that reality.
Even ifhe could, the remedy is voir dire and, if necessary, a change of venue, not censorship. Holmes is
the lead defendant in this case and the face of Theranos. The victims, the public, and the interests of
justice would be disserved by an indefinite delay in resolving her guilt or innocence.

PROCEDURAL BACKGROUND AND RELEVANT FACTS
LL. Holmes’s Potential Rule 12.2(b) Defense Prompts Balwani’s Severance Motion

On September 18, 2019, Holmes’s counsel advised counsel Balwani’s counsel that she would
introduce testimony about the “psychological, emotional, and she “suffered... at the
hands of Mr. Balwani.” (See Dec. 3, 2019, Decl. of Jeffrey Coopersmith, Exh. A.) In the letter,
Holmes’s counsel suggested the main argument in favor of severance for Balwani: “because your client
has a Sixth Amendment right to a trial in front of a jury free from bias that arises from issues that do not

directly relate to his guilt or innocence of the offenses alleged.” (Jd. (emphasis in original).)}!

 

| fom the context, it is apparent that the Defendants’ coordination was part of a joint strategy to
obtain severance. Severance would, of course, serve strategic ends for both: Holmes would have the
benefit of previewing the government’s entire case-in-chief and having trial transcripts for all the
government witnesses should her case proceed second, Balwani would have the strategic benefit of not
being tried with the number one defendant in the case—the founder and public face of the company—
should he proceed to trial first.

GOY. OPP. TO BALWANI MOT. TO SEVER
18-CR-00258 EID 2

 
 

 

Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 9 of 67

Relying entirely on this letter, Balwani moved to sever on December 3, 2019. His first—and
main—argument was exactly the one advanced by Holmes’s counsel: “a joint trial would prevent the
jury from making a reliable judgment about [his] guilt or innocence.” (Balwani Mot. to Sever at 7-8
(internal quotations omitted).)

IL. Holmes’s Severance Motion and Rule 12.2(b) Notice

On December 16, 2019, Holmes moved to sever, asserting that she would be unable to
participate and present her defense due to the “likely physical, psychological, and emotional effects” of
being in Balwani’s presence during trial, and submitting the unsworn declaration of her expert Dr.
Mindy B. Mechanic. (Holmes Mot. to Sever at 4.) She also filed notice under Rule 12.2(b), stating that
she “may introduce expert evidence at trial rel ated to a mental condition bearing on guilt.”

Tn her unsworn declaration, Dr. Mechanic stated that her opinions were based on approximately
14 hours of in-person interviews and psychological testing with Holmes, conducted at the law offices of
Williams and Connolly in Washington, D.C., as well as interviews of approximately one to two hours

cach with Holmes’s parents, also at Williams and Connolly, and an approximately 90-minute interview

with Holmes’s brother in San Francisco. (Mechanic Decl. at 3.)

 

GOV. OPP. TO BALWANI MOT. TO SEVER
18-CR-00258 EFD

we

 
 

 

Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 10 of 67

   

It does not appear that Holmes provided any materials documenting prior
mental health treatment or diagnoses to Dr. Mechanic. (See Mechanic Decl, at 3 )
Notably, Dr. Mechanic’s declaration did not address the basis for a Rule 12.2(b) defense, nor did
Dt. Mechanic opine that Holmes’s prior experience of PTSD during the time of the offense would have
negated her ability to form the requisite mens rea to commit wire fraud. (See generally Mechanic Decl.)

III. Court Orders Holmes to Supplement the Mechanic Declaration to Address Her Rule
12.2(b) Defense During January 13, 2020, Hearing

In its December 30, 20 19, administrative motion, the government requested the Court set a
schedule for the Rule 12.2 procedures and litigation that would permit the Court to rule on the severance
motions after deciding the threshold issue of the admissibility of the Rule 12.2(b) defense and related
testimony. During the January 13, 2020, hearing, the government alternatively urged the Court to order
Holmes to provide additional support for her Rule 12.2(b) defense before making a final ruling on
severance. (Transcript of Jan. 13, 2020, hearing Tr.) at 31-32, 37-38, 72-74.) The government
noted that the severance motions assumed:that the Rule 12.2(b) defense and Holmes’s statements
detailing her allegationS against Baiwani would be admitted at trial even though this was not a definite—
or even probable—outcome. (/d. at 47-48.) The government further highlighted that Holmes had not
yet submitted any statement from an expert opining that her mental condition at the time of the offense
had any bearing on her guilt to commit the charged crime—a prerequisite to establishing the relevance
of the allegations against Balwani. (/d. at 47.)

At the conclusion of the hearing, the Court ordered Holmes to supplement the Mechanic
Declaration by adding “a page or two” to provide “some foundation[]” for the Rule 12.2(b) defense. (dd.

GOV. OPP. TO BALWANI MOT. TO SEVER
18-CR-00258 EJD 4

 
Case 9:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 11 of 67

at 71.) The Court further granted leave to Balwani to supplement his motion to sever to address this
amended declaration from Dr. Mechanic. (/d. at 50-51, 65.)
[V. Holmes’s Amended Mechanic Declaration and Supplemental Rule 12.2(b) Notice

On January 17, 2020, Holmes filed an amended and sworn declaration of Dr. Mechanic. This
amended declaration provided scant support for her Rule 12.2(b) defense. In her Notice of Submission
to the Court, Holmes highlighted the one paragraph Dr. Mechanic added to address the Rule 12.2(b)
defense: the last paragraph of Section XTV on page 11. This paragraph, however, does not address
Holmes’s mental state or how her mental conditions affected her mens rea at the time of the offense.
Instead, the paragraph provides general conclusions about how “abusers assume a rein of control over
their victims” and how victims of IPV “are likely to defer to the opinions of the abuser.” (Amended
Mechanic Decl. at 11.)

At the request of the government, Holmes also provided additional notice of her Rule 12.2(b)
defense. (Baehr-Jones Decl., Exh. 2.) $ pecifically, in a January 17, 2020, letter, Holmes listed Dr.
Mechanic as the expert she had engaged for purposes of her Rule 12.2(b) notice. (/d.) The letter further
stated that the Rule 12.2(b) forensic evaluation of Holmes “has consisted or will consist of semi-
structured and structured interviews,” as well as the “MMPI-2 test.” (d.)

V. Dr. Renee Binder’s Declaration

The government has retained Dr. Renee Binder to opine on Holmes’s noticed Rule 12.2(b)

 

 

ie

 

 

Ht

GOV. OPP. TO BALWANI MOT. TO SEVER
18-CR-00258 FJD 5

 
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 12 of 67

 

26
27

 

 

ARGUMENT

L Legal Standard for Severance

The general rule is that defendants jointly charged are jointly tried. See United States v. Gay,
567 F.2d 916, 919 (9th Cir. 1978), cert denied, 435 U.S. 999 (1978). This rule applies particularly in
conspiracy cases such as this. United States v. Escalante, 637 F.2d 1197, 1201 (9th Cir. 1980); see also
Fernandez, 388 F.3d at 1242 (noting that “a joint trial is particularly appropriate where the co-
defendants are charged with conspiracy”). Federal Rule of Criminal Procedure 14 provides that a
district court, in its discretion, may grant a severance when it appears that a joint trial would prejudice a
defendant. However, “[t]here is a preference in the federal system for joint trial of defendants who are
indicted together.” Zafiro v. United States, 506 U.S. 534, 537 (1993). Severance is to be granted only if
there is a “serious risk that a joint trial would compromise a specific trial right of [a properly joined
defendant] or prevent the jury from making a reliable judgment about guilt or innocence.” Jd. at 539.
Because severance is disfavored, “defendants bear a heav y burden when attempting to obtain reversal of
a district court’s denial of a motion to sever.” United States v. Johnson, 297 F.3d 845, 858 (9th Cir.
2002). “Such decisions will be reversed only when ‘the joint trial was so manifestly prejudicial as to
require the trial judge to exercise his discretion [on the motion to sever] in just one way, by ordering a
separate trial.”” Jd. (quoting United States ¥. Hanley, 190 F.3d 1017,1027 (9th Cir. 1999)). |
I. Holmes Does Not Present a Viable Rule 12.2(b) Defense Requiring Severance

Balwani urges the Court to make a final decision on severance based on a potential defense of
his co-defendant that is not viable. As set forth below, courts have permitted evidence to be admitted as

part of a “mens rea” or Rule 12.2(b) defense in rare and narrowly defined circumstances. Contrary to

GOV, OPP. TO BALWANI MOT. TO SEVER
18-CR-00258 EJD 6

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
20
26
a7
28

 

 

Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 13 of 67

defense counsel’s representation during the January 13, 2020, hearing, the “threshold for admitting such
evidence” is not “very low when the issue goes to mens req.” (Tr. at 29.) And it is not “likely” that this
evidence will come in at trial. (Ud. at 49.) Quite the opposite: Holmes has not, as part of Defendants’
joint severance strategy, provided a basis for the admissibility of her Rule 12.2(b) defense. Holmes’s
own expert declaration provides no support for admitting this defense, nor does the evidence Holmes
submitted to her expert—presumably, the best evidence she can find to support the defense.. In contrast,
all the available evidence shows a defendant fully in command of her cognitive abilities and fully able to
understand the nature and consequences of her actions. There is simply no basis at this juncture for
admitting evidence in support of this defense.

Because Holmes’s mens rea defense is not admissible, neither are her allegations against
Balwani. Absent expert testimony connecting these allegations to a mental disorder that tends to negate
Holmes’s intent, the allegations are wholly irrelevant and should be excluded under Federal Rule of
Evidence 403. Severance is unnecessary.

A. The Limited Admissibility of Psychiatric Evidence to Negate Mens Kea

A defendant’s ability to present a “mens rea” defense derives from the Insanity Defense and
Reform Act (IDRA) of 1984. The Act established an “affirmative defense” when the defendant “as a
result of a severe mental disease or defect, was unable to appreciate the nature and quality or the
wrongfulness of his [or her] acts.” 18 U.S.C. § 17(a). Congress limited the defense, however, stating
explicitly in the Act that a defendant’s “Imlental disease or defect does not otherwise constitute a
defense.” Id. The statute placed the burden on the defendant to prove the defense “by clear and
convincing evidence.” 18 U.S.C. § 17(b). Additionally, the burden “of showing that proffered
testimony is offered to negate the mens rea element of a crime and not in support of some improper
defense theory falls squarely on the defendant.” United States v. Baxt, 74 F. Supp. 2d 436, 441 (D.N.J.
1999) (citing United States v. Williams, 95 F.3d 723, 729 (8th Cir, 1996)); see also Daubert v. Merrell
Dow Pharm., 43 F.3d 1311, 1316 (th Cir. 1995) (on remand, holding that proponent of expert
testimony must show that evidence is admissible under standards set forth in the Supreme Court’s
decision); United States v. Starzecpyzel, 880 F, Supp. 1027, 1031 (S.D.N.Y. 1995) (stating that the

proponent of expert evidence bears the burden of producing facts to establish admissibility).

GOV. OPP. TO BALWANI MOT. TO SEVER
18-CR-00258 EID ‘ 7

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 14 of 67

i

As part of the same statute, Congress also enacted Federal Rule of Evidence 704(b), which
prohibits experts from stating an opinion ot inference as to the ultimate issue of whether a defendant did
or did not have the mental state constituting an element of the charged crime. See United States v.
Cohen, 510 F.3d 1114, 1125 (9th Cir. 2007) “Even if expert testimony would ‘assist the trier of fact’
within the meaning of Rule 702, such testimony may be excluded under Rule 704(b) if the testimony
‘state[s] an opinion or inference as to whether the defendant did or did not have the mental state or
condition constituting an element of the crime charged... .””) (quoting Fed. R. Evid, 704(b)).

Courts have consistently cautioned that under the IDRA, the admission of mental defect evidence
should be permitted only in rare and narrowly defined circumstances. As the Third Circuit observed in

United States v. Pohlot:

Only in the rare case, however, will even a legally insane defendant actually lack

the requisite mens rea purely because of mental defect .... [A] man who commits

murder because he feels compelled by demons still possesses the mens rea required

for murder. The government’s burden of proving mens rea is therefore

considerably less onerous than its previous burden of proving sanity.
827 F.2d 889, 900 (3d Cir. 1987) cert. denied, 484 U.S. 1011 (1988), (citations omitted); United States
y. Twine, 853 F.2d 676, 679 (9th Cir. 1988) (citing Pohlot and finding “a careful reading of the 1984 Act
and its history persuades us that Congress intended to restrict a defendant’s ability to excuse guilt with
mental defect evidence, curtailing the insanity defense”); see also United States vy, Cameron, 907 F.2d
1051, 1066 (11th Cir. 1990) (only rarely will defendant be able to show lack of mens rea due to mental
defect); United States v. Whitehead, 896 F.2d 432, 436 n.6 (Oth Cir. 1990) (Significantly, the 1984 Act
limits the insanity defense to those mental disorders that are ‘severe.’”) (quoting S. Rep. No. 98-225,
98th Cong. 2d Sess. 229); United States v. Agnello, 158 F. Supp. 2d 285, 287 (E.D.N.Y. 2001) (where
evidence of mental abnormality is offered in support of a legally unacceptable theory of lack of mens
rea, it must be excluded); United States v. Mezvinsky, 206 F. Supp. 2d 661, 664 (E.D. Pa. 2002)
(recognizing that the IDRA leaves only a “narrow ray of light” for the admission of psychiatric evidence
to negate intent).

Accordingly, “Congress has instructed courts to be extremely cautious” when confronted with an
effort to introduce psychiatric evidence to negate intent. United States v. Richards, 9 F. Supp. 2d 455,

457 (D.N.J. 1998); see also Pohlot, 827 F.2d at 905 (encouraging the careful examination of psychiatric

GOV. OPP. TO BALWANI MOT, TO SEVER
18-CR-00258 BJD / 8

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 15 of 67

testimony purportedly offered to negate intent because of the “strong danger of misuse” in this area);
Mezvinsky, 206 F. Supp. 2d at 665 (same). Such caution is warranted because of the high likelihood that
the introduction of such evidence —even if characterized as strictly relevant to negate intent—will result
in the resurrection of precisely the kinds of defenses that the IDRA was enacted to prohtbit. See, e.g.,
Cameron, 907 F.24 at 1066; Agnello, 158 F. Supp. 2d at 287; Richards, 9 I. Supp. 2d at 457. See also
United States v. Schneider, 111 F.3d 197, 203 (1st Cir. 1997) (noting that psychiatric evidence offered to
negate intent “tends to reintroduce the very concepts that Congress wanted to exclude and thereby to
mislead the jury”); United States v. Boykoff, 186 F. Supp. 2d 347, 350 (S.D.N.Y. 2002) (same).

B. Psychiatric Evidence Must Be Directly Linked to the Mens Rea at Issue in a
Particular Case to Be Admissible

In light of the IDRA, a defendant may only present “psychiatric evidence which negates the
mens rea clement of a charged crime.” United States v. Wescott, 83 F.3d 1354, 1358 (1th Cir. 1996).
Accordingly, in determining whether evidence of a psychiatric impairment is admissible for this
purpose, courts have required the defendant to demonstrate clearly, in advance of trial, that there is a
direct link between such evidence and the specific mens rea that the government must prove. Cameron,
907 F.2d at 1067; Bovkoff, 186 F. Supp. 2d at 349 (recognizing that courts have “refused to admit mental
disease evidence where no direct link could be established between it and the issue of mens rea’);
United States v. Pirro, 76 F. Supp. 2d 478, 485 (S.D.N.Y. 1999) “Mental disease evidence is generally
excluded where no link is demonstrated between the evidence and the defendant's mens rea or where the
defendant could not demonstrate that he actually lacked mens rea at the time of the offense because of |
any psychological defect.”); Baxt, 74 F. Supp. 2d at 440-41 (evidence of impaired judgment is not
evidence of a lack of mens rea).

It is not enough for a defendant to show that her psychiatric condition adversely affected her
state of mind during the relevant time. See, e.g., Mezvinsky, 206 F. Supp. 2d at 672-73; Richards, 9 F.
Supp. 2d at 459 (in embezzlement case, court excluded evidence defendant was suffering from extreme
case of Major Depression Disorder which substantially impaired his judgment because no link was
established between that evidence and lack of mens rea). The defendant must instead show that because

of a mental defect at the time she committed the crimes alleged, she did not have the requisite intent to

GOV. OPP. TO BALWANI MOT. TO SEVER
18-CR-00258 EXD 9

 

 
a & wi hw

Oo cw ~~

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 972. Filed 08/28/21 Page 16 of 67

be found guilty. See, e.g., Agnello, 158 F. Supp. 2d at 287-88 (court excluded evidence defendant
suffered from bipolar disorder because defendant “failed to establish the necessary link or fit”).

Significantly, “[cjonclusory statements by a defendant[’s experts] about the link between
psychiatric evidence and the defendant's mens rea at the time the alleged crime was committed do not
render the evidence admissible.” Baxt, 74 F. Supp. 2d at 440; see also United States v. Bennett, 161
F.3d 171, 181, 185 (3d Cir. 1998). Courts determining whether to admit such evidence have instead
insisted on a reasoned explanation, based on the relevant facts and sound scientific principles,
demonstrating that a defendant lacked the requisite intent to commit the alleged offenses at the time of
those offenses. “This burden of showing that proffered testimony is offered to negate the mens rea
element ofa ctime and not in support of some improper defense theory falls squarely on the defendant.”
Baxt, 74 F, Supp. 2d at 441 (citing United States v. Williams, 95 F.3d 723, 729 (8th Cir, 1996)).

In giving effect to the legislative judgments reflected in the IDRA, courts have relied on Rule
702 and the standards articulated by the Supreme Court in Daubert to exclude expert psychiatric
evidence that does not actually negate the particular form of mens rea that must be established in a given

case, As the court explained in United States y. Towns:

While the rules allow for expert testimony relating to mens rea under certain
circumstances, Daubert makes it clear that the proffered expert testimony must
have some valid scientific connection to the facts of the case in order to be helpful
to the finder of fact, and therefore relevant.

19 F. Supp. 2d 67, 71 (W.D.N.Y. 1998) (internal citations omitted). Where expert psychiatric testimony
does not demonstrate a lack of mens rea at the relevant time, but instead serves only to explain or justily
a defendant’s conduct, courts have consistently excluded such evidence as failing to meet the
requirements of relevance and helpfulness under Rule 702 and Daubert. See Mezvinsky, 206 F. Supp. 2d
at 674; United States v. Pendergraft, 120 F. Supp. Ad 1339, 1344 (M.D. Fla. 2000); Boyko/ff, 186 F.
Supp. 2d at 349; United States v. Griffin, No. (S6) 94 CR. 631 (AGS), 1996 WL 140073, at *10-11
(S.D.N.Y. Mar. 27, 1996).

In United States v. Scholl, for example, the Ninth Circuit upheld limitations on expert testimony
under Rule 12.2(b) that did not explain how the disorder would undermine a defendant’s intentional

criminal conduct. 166 F.3d 964, 970 (9th Cir. 1999). There, the defendant, who was charged with filing

GOY. OPP. TO BALWANI MOT, TO SEVER

yo OD NNIKe BIN 10

 
10
i
12
13
14
15
16
7
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 17 of 67

false tax returns, argued that the district court had erred in excluding under Rule 702 the testimony of an
expert on compulsive gambling who would have testified that pathological gamblers, like the defendant,
“have distortions in thinking and ‘denial, which impact their ability and emotional wherewithal to keep
records.” Id. The Ninth Circuit affirmed, noting that there was no evidence presented at the Daubert
hearing that addicted gamblers were incapable of truthfully reporting their gambling income. id.
“(Evidence that compulsive gamblers ate in denial . . . would not tend to show that Scholl did not
believe his tax return to be correct.” Jd. at 971.

Moreover, even where proffered psychiatric evidence has some relevance to the issue of mens
rea, it may be excluded for failing the test of admissibility under Rule 403. As discussed above, the
courts have often recognized that the use of mental disease evidence to negate specific intent “tends to
reintroduce the very concepts that Congress wanted to exclude [in enacting the IDRA] aud thereby to
mislead the jury.” Schneider, 111 F.3d at 203. Such evidence “presents an inherent danger that it will
distract the jury from focusing on the actual presence or absence of mens rea.” Cameron, 907 F.2d at

1067. As the court cautioned in Pohlot:

Psychiatrists are capable of supplying elastic descriptions of mental states that

appear to but do not truly negate the legal requirements of mens rea. Presenting

defense theories or psychiatric testimony to juries that do not truly negate mens rea

may cause confusion about what the law requires.
997 F.2d at 890, For these reasons, such evidence, even if relevant and helpful under Rules 401 and
702, is properly excluded under Rule 403 where its capacity to mislead and confuse the jury
substantially outweighs whatever limited probative value it may have. See, e.g., Agnello, 158 I’. Supp.
2d at 289-90 (proffered testimony regarding defendant’s bipolar disorder could mislead the jury into
thinking such evidence excused the offense); Griffin, 1996 WL 140073, at *10 Mexpert psychiatric
testimony regarding inherently malleable psychological testimony can be misused at trial to mislead or
confuse the jury”) (internal quotations omitted); United States v. Vinieris, 611 F. Supp. 1046, 1049
(S.D.N.Y. 1985) (excluding proffered psychiatric testimony under Rules 403 and 702 “upon the ground
that it would not assist the trier of fact to understand the evidence or to determine a fact in issue and that,
even if relevant, its probative value [was] substantially outweighed by the danger of confusion of the
issues or of misleading the jury”).

GOV. OPP. TO BALWANI MOT. TO SEVER
18-CR-00258 EID il

 
ta)
ay

a

9
10
li
12
13
14
15
16

18
19
20
21
22
23

24

26
27

28

 

 

 

Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 18 of 67

Cc. There Is No Evidence Showing Holmes Had a Severe Mental Disease or Defect That
Undermined Her Ability to Form the Intent to Commit Wire Fraud

Holmes has failed to meet the standard set forth above for admitting evidence in support of a
mens rea defense. In this case, Holmes is charged with conspiracy to commit wire fraud and wire fraud.
The mens rea for wire fraud is that Holmes acted with the “intent to defraud.” Ninth Cir. Model Crim. J.
Insir. 8.124. This means that she must have acted “knowingly” and “with the intent fo deceive or cheat,”
Id. Therefore, to be admissible under Daubert and Pohlot, Dr. Mechanic’s testimony must address
Holmes’s psychological condition at the time of those schemes and how her mental condition then
rendered her incapable of deceit. See Mezvinsky, 206 F. Supp. 2d at 668 (“Mezvinsky’s mens rea
defense, therefore, must be probative as to whether he had the mental capacity to form such an intention
over the twelve-year course of his al leged two dozen schemes to defraud.”).

1. Dr. Mechanic’s Amended Declaration Does Not Support a Rule 12.2(b)
Defense

 

(Amended Mechanic Decl. at 14.) This is exactly the kind of opinion that courts have excluded for

failing to address the mens rea for the offense. See, e.g., Mezvinsky, 206 F. Supp. 2d at 672—73 (‘To be
sure, [defendant's] experts are prepared to testify at length that (his] [bipolar disorder] resulted in “poor
judgment’ and ‘bad choices,” but none is ina position to state that, at the relevant time, [he] did not have
the capacity to deceive.”); Richards, 9 F. Supp. 2d at 459 (in embezzlement case, court excluded
evidence defendant suffered extreme case of Major Depression Disorder which substantially impaired
his judgment because no link was established between that evidence and supposed lack of mens rea).

GOV. OPP. TO BALWANI MOT. TO SEVER
TROR ANPSR EMD 12

 

 
 

Case 9:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 19 of 67

   

See United States v. Byers, 730 F.2d 568, 571 (9th Cir. 1984) (affirming

 
     
 

 

the exclusion of “ambiguous” psychiatric testimony that would not “have materially assisted a jury in

ers committed a voluntary, intentional violation of known legal duty”).

   

 

a: opinions the Ninth Circuit has held probative and admissible to a mens rea defense.
In United States v. Cohen, for instance, the Ninth Circuit held that the expert opinion directly connected
the defendant’s disorder with his ability to form the “willfulness” necessary to commit tax fraud—a
higher level of intent than required for wire fraud. 510 F.3d at 1123. There, the defense psychiatrist
described Cohen as “irrational to the point of dysfunction,” and directly tied this condition to Cohen’s
inability to havé a criminal “will.” Jd.; see also United States y. Sandoval-Mendoza, 472 F.3d 645 (9th
Cir. 2006) (both government and defense experts agreed that defendant suffered from an actual,
unusually large pituitary tamor that compyessed defendant’s frontal lobe, causing brain damage with

A

demonstrated impacts on his reasoning processes).
ee: excluded by the district court in
United States v. Cruz-Ramirez, No, CR 08-0730 WHA, 2011 WL 2446278 (N.D. Cal. June 17, 2011).
There, the court held the proposed expert testimony had “quite minimal” probative value where one of
the defense experts admitted that he “did not purport to address a number of issues that might be raised
in a criminal case, such as mental state at the time of the crime, insanity, or competence to stand trial.”
Id. at *5. The expert further admitted that his testing/evaluation results were “not definitive” and “a
broader assessment would have been required” to examine issues like mens rea and insanity. Jd The
court ultimately excluded both proposed defense experts under Rule 403, finding the minimal probative
value would have been outweighed by the confusion generated from extensive examination and cross-

examination about vague diagnoses with little relevance to the charged conduct. /d at *6.

GOV. OPP. TO BALWANI MOT. TO SEVER
12_OR_ANIGR BIN 13

 

 
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 20 of 67

hese are

materials the Court should have the opportunity to review before deciding severance.

Based on what is currently before the Court, Holmes has not provided any admissible expert

testimony in support of her potential Rule 12.2(b) defense.

2. Evidence Provided to Dr. Mechanic Does Not Support a Rule 12.2(b) Defense

? The government asked Dr. Binder to review only the evidence provided to Dr. Mechanic for
purposes of responding to the severance motions.

GOV. OPP. TO BALWANI MOT. TO SEVER
12.CR.N0758 EMD 14

 
Case 9:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 21 of 67

3. Evidence Holmes Failed to Provide to Dr. Mechanic Shows She Un derstood
the Nature and Quality of Her Actions

BR oes also failed to provide Dr. Mechanic with critical evidence that Hoimes knew exactly
what she was doing when she committed the fraud. For exam ple, the government has produced

numerous videos of media interviews Holmes gave during the time of the alleged fraud. In the videos,

4 This text occurred on the same day Holmes said at a Wall Street Journal conference, “We have
never used commercially available lab equipment for fingerstick-based tests.” See
https://www.wsj.coni/video/full-interview- theranos-ceo-elizabeth-holmes/B3D6EA D3-02E9-4C0C-
A230-297DESADECF3.himl.

GOV. OPP. TO BALWANI MOT. TO SEVER
18-CR-00258 EJD 1S

 
a OA th OB OUBUOUN

10
[i
12
13
14
15
16

17

18
19
20
21
22
23
24
25
26
27
28

 

 

Case 9:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 22 of 67

Holmes appears to understand the nature of her actions, the consequences of her mistakes, and even.
shows remorse fot Theranos’s failures in lab safety.

For example, after The Wall Street Journal article broke on October 15, 2015, Holmes appeared
on CNBC Mad Money and, during a nearly ten-minute interview, defended Theranos, at one point
claiming falsely, “I was personally shocked to see that the Journal would publish something like this
when we had sent them over a thousand pages of documentation demonstrating that the statements in
their piece were false.” (Baebr-Jones Decl., Exh. 3, available at: https://www.enbe.com/ 20L5/10/15/
theranos-ceo-fires-back-at-wsj-i-was-shocked.html.) In an interview with Maria Shriver for the Today
Show op April 18, 2016, Holmes accepted responsibility for the failures in lab safety and accuracy that
prompted the CLIA shutdown. (Bacht-Jones Decl., Exh. 4, available at: www.today.com/
video/theranos-ceo-elizab eth-holmes-i-m-devastated-about-blood-test-issues-668286019825 .} Holmes
stated to Ms. Shriver, “I feel devastated that we did not catch and fix these issues faster.” Ms. Shriver
then asked whether Holmes held herself responsible. She responded, “I’m the founder and CEO of this
company, anything that happens in this company is my responsibility at the end of the day.”

‘These videos reveal a person adeptly answering questions and articulating justifications for the
fraud. This is precisely the kind of evidence that would be probative of her mental state and her intent at
the time of the crime. See United States v. Hiebert, 30 F 3d 1005, 1007 (8th Cir. 1994) (“A defendant’s
attempt to conceal his commission of a crime suggests that he knows the action is wrongful, and the
defendant’s knowledge that one crime was wrong evidences that he understood that other criminal acts
were inapproptiate.”) (citations omitted); United States v. Barton, 992 F.2d 66, 69 (Sth Cir. 1993)
(defendant’s apologies for his actions were indicative of his ability “to determine right from wrong”);
United States v. Freeman, 804 F.2d 1574, 1577 (11th Cur. 1986) (defendant’s efforts to avoid
apprehension demonstrated he “knew his conduct was wrongful”). Yet, Holmes showed none of these |
videos to Dr. Mechanic. This raises important questions about the reliability of Dr. Mechanic’s
opinions. Would her opinion change if she considered Holmes’s presentation in these public media
appearances? In her expert opinion, is this the type of evidence that would be useful to review in
assessing a defendant’s ability to form the intent to deceive? Again, the Court should have answers to
these threshold questions before deciding severance.

GOV. OPP, TO BALWANI MOT. TO SEVER

198 AD ANISR EM * 16

 
17

25
26
27
28

 

Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 23 of 67

D. Holmes’s Self-Serving Statements Are Inadmissible Under Federal Rules of
Evidence 401, 402, 403, and 702

en
Holmes has presented in support of her Rule 12.2(b) defense are her own, self-serving statements
alleging that abuse by her co-conspirator undermined her ability to commit the conspiracy.” These
statements, on their own, however, are inadmissible under Rules 401, 402, 403, and 702.

I. Holmes’s Allegations Against Balwani Are Not Relevant Absent Expert
Testimony

“rvidence is relevant if: (a) it has any tendency to make
a fact more or less probable than it would be without the evidence; and (b) the fact is of consequence in
determining the action.” Fed. R. Evid. 401. “Irrelevant evidence is not admissible.” Fed. R. Evid, 402.

A fact witness is not permitted to offer opinion testimony within the purview of an expert

witness pursuant to Rule 702. Thus, absent Dr. Mechanic’s testimony, no fact witness will be able to
opine that Holmes’s experience of PTSD, anxiety, and depression undermined her intent to deceive.
Without this connection between Holmes’s purported mental conditions and her ability to form the
requisite intent, her allegations of abuse at the hands of Balwani are entirely irrelevant. These
allegations are only arguably relevant——and even then, minimally so—if they tend to show that Holmes
experienced IPV which triggered the mental conditions allegedly undermining her mens rea. Absent
this chain of connections, which can only be explained through expert testimony, the allegations have no

tie to the charged conduct or to any other defense.® Indeed, one of the most arguably prejudicial

n which Balwani relies to request severance- P|

 
  
   

This case is therefore not like United States v. Haischer, 1 Cir. 2015), on which

Holmes relies. (Holmes Opp. to Gov. Admin. Mot. to Set Deadlines at 3.) There, Haischer claimed,

 

5 The government assumes that Holmes has submitted an ex parte proffer setting forth her
potential trial testimony that includes the allegations summarized in Dr. Mechante’s declaration.

6 Counsel for Holmes stated at the January 13, 2020, hearing that she was not advancing a duress
defense,

 

GOV. OPP. TO BALWANI MOT, TO SEVER

4a cm NANCO TTY 17

 
10
Ul
LD
13
i4
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 9:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 24 of 67

initially as part of a duress defense and then later as part of a mens rea defense, that her co-defendant
Nunes had abused her. Jd. at 1280. Haischer’s sister testified that she heard Nunes yelling at Haischer
to sign some papers, which Haischer then testified were for the relevant fraudulent loan application. Jd.
Haischer’s sister further testified that Nunes refused to allow Haischer to be taken to see a doctor for a
badly swollen leg, which X-rays showed was badly broken, until she signed the papers. Id. The alleged
abuse was therefore connected directly and factually to the fraud. |

Here, the alleged abuse is only tied to the fraud through Dr. Mechanic’s testimony. Since Dr.
Mechanic’s opinion—at least at this juncture—does not support the Rule 12.2(b) defense, Holmes’s
allegations are also inadmissible.

2. Holmes’s Allegations Are Minimally Relevant Even If Expert Testimony Is
Admitted and Should Therefore be Excluded Under Rule 403

Even if some form of expert testimony were admitted, however, Holmes’s allegations are still
only minimally relevant. The allegations of abuse are one step removed from the material issues of
Holmes’s mens rea defense: (1) whether she experienced PTSD, anxiety, and depression at the time of

the alleged offenses; and (2) whether these mental conditions affected her ability to form the requisite

intent, The allegations are also far removed from the relevant time period: Po
Po Thus, these allegations have a tangential connection, at best, to

Holmes’s claims that her experience of PTSD in 2013-2016 undermined her mens rea.

Testimony about the causes of her mental condition Tend IPV—may be
minimally relevant to evaluating Dr. Mechanic’s diagnoses, but this minimal relevance is far
outweighed by their potential prejudice and their likelihood to confuse and distract the jury from the
material issues of the case. See Fed. R. Evid. 403; Cruz-Ramirez, 2011 WL 2446278, at *6. It is also
possible that particular allegations, ee? not relevant to the
diasnoses. The Court would only be able to determine these relevancy questions by conducting a
Daubert heating, and hearing from both the defense and government experts.

E, To The Extent There Are Facts and Evidence in Dispute, the Government Requests
the Court Set a Daubert Hearing

If the Court still has questions about Dr. Mechanic’s potential testimony and its admissibility, the

government urges the Court to hold a Daubert hearing before granting severance motion. On this

GOV. OPP. TO BALWANI MOT. TO SEVER
1R-OR_-NNISR RID 18

 
Soa

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 25 of 67

record, there is a manifest need for the Court to determine the bases and reasons for Dr. Mechanic’s
opinion and to decide whether these opinions have a sufficient basis in analytical methodologies before
making a final—and likely itreversible-—decision on severance. At the very least, the case law,
evidence, and arguments set forth above raise serious questions about the viability of this defense-—
questions which could be resolved as part of a Daubert hearing.

I. Even Assuming the Rule 12.2(b) Defense Is Admissible, Defendants Have Failed To
Demoustrate That Their Defenses are Irreconcilably Antagonistic

Even if Holmes’s Rule 12.2(b) defense were viable in some form—which it is not at this
juncture—severance would still be unnecessary in this case because Balwani has not articulated how this
defense is irreconcilably antagonistic to his own. “To warrant severance on. the basis of antagonistic
defenses, codefendants must show that their defenses are irreconcilable and mutually exclusive.” United
States v. Angwin, 271 F.3d 786, 795 (9th Cir. 2001). Defenses are mutually exclusive when “acquittal
of one codefendant would necessarily call for the conviction of the other.” United States vy. Tootick, 952
F.2d 1078, 1081 (9th Cir. 1991) (emphasis added); Throckmorton, 87 F.3d at 1072 (noting that “a
defendant must show that the core of the codefendant’s defense is so irreconcilable with the core of his
own defense that the acceptance of the codefendant’s theory by the jury precludes acquittal of the
defendant”). Even when defendants present antagonistic defenses, such defenses “are not prejudicial per
se.” Zafiro, 506 U.S, at 538.

Holmes’s defense does not require a jury fo find Balwani guilty. Instead, her defense focuses
entirely on whether she was capable of forming the requisite mens rea to commit the offense. Her
allegations against Balwani, though unflattering to him, have no connection to the fraud and no
connection to his relative guilt or innocence. In other words, Defendants can still both argue their
innocence, and the jury may believe both of them aud return acquittals for both. See, eg., United States
y. Shields, 673 €. App’x 625, 626-27 (9th Cir. 2016) “Defendants” defenses were not mutually
exclusive because they both argued that they were innocent, and the jury could have believed that both
were acting in good faith, and acquitted them both.”)}. For example, both Defendants may argue that
there was no scheme to defraud and the statements made to investors and patients were entirely truthful.
And both Defendants may argue any false or deceptive statements were immaterial.

GOV. OPP. TO BALWANI MOT. TO SEVER
1R-CR-NN75R BID 19

 
10
ti
12
13
14
AS
16
17
18
19
20
21
22.
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 26 of 67

}

Additionally, Balwani has not yet articulated his defense and how this defense would be
antagonistic to Holmes’s. The burden rests with Defendants to show that their defenses are
irreconcilably antagonistic. Throckmorton, 87 F.3d at 1072. Since they have not yet made this showing,
severance would be premature. See, e.g., United States v. Son Van Nguyen, No. CR. 8-99-0433 WBS,
9002 WL. 32103063, at *1 (ED. Cal. Nov. 7, 2002) (holding severance based on a theory of mutually
antagonistic defenses was premature where both of defendants’ defenses had not yet been disclosed).

Because it is not clear that Balwani’s defense would be antagonistic to Holmes’s, this case is
distinguishable from United States v, Breinig, 70 F.3d 850 (6th Cir. 1995). (See Balwani Mot. to Sever
at 4-5; Balwani Supp. Memo. at 4.) There, Breinig claimed that “because [his wife and co-defendant]
kept all the books and an accounting firm prepared their taxes, he had no knowledge of the
underreporting.” /d, at 852. In other words, Breinig presented a defense in which he pointed the finger
at his co-defendant wife and his innocence rested on her guilt. Thus, in Breinig, unlike here, the
defendants bad met their initial burden of showing actually antagonistic defenses.’

Moreover, even if some form of the mens rea defense were admitted, it does not necessarily
follow that all allegations against piv would also be
admitted, The point of Holmes’s defense is not duress, i.e., Balwani’s abuse forced her to commit fraud.
The point of her defense is that she suffered fiom mental conditions that undermined her ability to form
ihe intent to deceive. As discussed above, the causes of those mental conditions have relatively limited
relevance to the ultimate issues that the jury must decide: whether she suffered from the mental
conditions at the time of the alleged fraud and whether these conditions undermined her mens rea.
Balanced against the minimal relevance of these allegations is the high likelihood that they would

mislead, confuse, and distract the jury. Thus, even if the Court admitted testimony from Dr. Mechanic

 

7 Of course, there, the Sixth Circuit reversed not merely because the defenses were antagonistic,
but because the testimony of Breinig’s wife that he was an “adulterous, mentally abusive, and
manipulating spouse” was so prejudicial that it denied Breinig the right to a fair trial. /d at 852-53.
The court in Breinig, though, did not examine the content of the expert testimony in support of the
wife’s defense and therefore never considered how these facts were relevant and admissible as part of
her defense. In fact, it appears from the district court docket that the court did not conduct a Daubert
hearing. See United States v. Breinig, 2:93-CR-80404 (E.D. Mich. 1993). Thus, the case is of limited
value in evaluating the threshold matters here: (1) whether Holmes’s Rule 12.2(b) defense is viable; and
(2) if so, whether certain allegations would be admissible as part of the defense.

GOV. OPP. TO BALWANI MOT. TO SEVER
12-CR-NDISR BEM 20

 
Oo OO SOON

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24

29 |

26
27
28

 

 

| Case 9:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 27 of 67

about Holmes’s mental condition, the Rule 403 balancing test would still weigh heavily agaist
admission of the “uniquely incendiary” allegations that Balwani describes.

And even if some limited testimony about the general nature of these allegations were admitted,
a limiting instruction could cure any potential prejudice. See, ¢.g., Reay v. Scribner, 369 F. App’x 847,
848-49 (9th Cir. 2010) (holding that denial of defendant's severance motion from his wife and
codefendant did not violate his due process rights where wife testified about defendant's domestic
violence because, among other reasons, any prejudice was lessened by the trial court's instructions to the
jury that it was to use the domestic violence evidence for proper purposes). See also Fernandez, 388
F.3d at 1241 (“[A] district court’s careful and frequent limiting instructions to the jury, explaining how
and against whom certain evidence may be considered, can reduce or eliminate any possibility of
prejudice arising from a joint trial.”); United States v. Joetzki, 952 F.2d 1090, 1094 (9th Cir. 1991) (A.
defendant seeking severance based on the ‘spillover’ effect of evidence admitted against a co-defendant
must also demonstrate the insufficiency of limiting instructions given by the judge.”).

Because Holmes’s Rule 12.2(b)} defense is not irreconcilably antagonistic with Balwani’s
potential defenses, and would not necessarily result in highly prejudicial allegations being admitted at a
joint trial, severance is unnecessary.

IV. “Expensive Pretrial Investigation” Is Not a Basis for Severance

Severance remedies potential prejudice at trial. “|W hen defendants properly have been joined .
under Rule 8(b), a district court should grant a severance under Rule 14 only if there is a serious risk that
a joint trial would compromise a specific right of one of the defendants, or prevent the jury from making |
a reliable judgment about guilt or innocence.” Zafrio, 506 US. at 539. Nothing in Rule 14
contemplates severance as a remedy for a co-defendant’s “expensive” pretrial investigation. Nor has

Balwani cited any authority supporting such a premature application of severance.®

 

8 To the contrary, courts do not decide motions to sever until the record contains al// relevant
facts necessary to decide the issue. See, e.g., United States v. Shayota, No. 15-CR-00264-LHK, 2016
WL 2730230, at *3 (N.D. Cal. May 10, 2016) (motion for severance premature before government
provided co-defendant statements it sought to admit); United States v. Piper, No. CR 08-82 RSL, 2008
WL 2230747, at *3—4 (W.D. Wash. May 29, 2008) (denying as premature motion to sever based in part |
on the “possibility” of mutually exclusive and antagonistic defenses). This is because severance is a
remedy that imposes significant burdens on the court and the government. Zajrio, 506 U.S. at 540.

GOV. OPP. TO BALWANI MOT. TO SEVER
18-CR-00258 EID 21

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
al
28

 

 

Case 9:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 28 of 67

Vv. The Court Can Ensure a Fair Trial for Balwani by Empaneling Dual Juries

At the January 13, 2020, hearing, the Court expressed concern with delaying a decision on.
severance. The government recognizes this case presents unique scheduling difficulties. However, the
Court need not sever the trial at this juncture. Another form of protection—empaneling dual juries—
would ensure that a joint trial would not deny Balwani his right to a fair trial, even assuming all of the
allegations were admitted during testimony from Dr. Mechanic and Holmes.

The procedures for empaneling dual juries are straightforward: the Court would seat a “Holmes
Jury” and a “Balwani Jury.” The juries would both be present for the government’s opening statement,
but only the “Holmes Jury” would be present for her opening statement, and only the “Balwani Jury”
would be present for his. Similarly, only the “Holmes Jury” would be present for her affirmative
defense, and for any government rebuttal case addressing her defense. During closing arguments, only
the “Holmes Jury” would be present for her closing statement and for the government’s rebuttal
argument in response, and likewise for Balwani’s closing statement. Although this would require some
additional resources from the public and the Court, it would be much less resource-intensive than
conducting two lengthy trials. It would also allow two properly joined co-conspirators to be tried
together, which is what the rules and the case law support. Finally, this procedure would prevent the
“Balwani Jury” from hearing any of the “uniquely incendiary” allegations of abuse that he claims could
prejudice him and deny him a fair trial.

Defendants may argue that Holmes could still cross-examine government witnesses concerning
her allegations of abuse. But simply asking questions about Balwani’s behavior towards Holmes would
not create such prejudice that Balwani would be denied a fair trial. Moreover, defense counsel would be
required to have some foundation for asking government witnesses about allegations of abuse. The
government is aware of no government witness who has knowledge of the allegations that Balwant
sexually and physically abused Holmes. ‘Thus, whatever testimony might be elicited on cross-
examination would not prejudice Balwani to the point that he would be unable to receive a fair trial.

The use of dual juries is widely accepted in the Ninth Circuit. Lambright, 191 F.3d at 1185
(“[D]ual juries are in wide use and... they have worked out just fine.”); Beam y. Paskett, 3 F.3d 1301,

1304 (9th Cir. 1993); United States v. Burnetie, 698 F.2d 1038, 1042. n.2 (9th Cir. 1983); United States

GOV. OPP. TO BALWANI MOT. TO SEVER.
1ROR_NNISS RID 22

 
10
11

_ 2

13
14
15
16
17
18
19
20
24
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 29 of 67

y, Sidman, 470 F.2d 1158, 1167-70 (9th Cir. 1972), In Sidman, for instance, the Ninth Cireuit approved
the use of dual juries and articulated how the district court properly conducted the trial efficiently and
successfully protected each defendants’ due process and trial rights. 470 F.2d at 1167-68. There, the
district court explained the purpose of two juries where each jury would decide the guilt or innocence of
only one defendant, instructed each juror not to talk to each other about the case, and named one jury the
“Clifford jury” and the other the “Sidman jury.” One jury sat in the jury box and the other sat in chairs
in front of the jury box, Counsel and the defendant would be present whenever testimony or evidence
was presented in their respective case. The first verdict returned was not announced until the second one
was returned, The Ninth Circuit held that the dual juries used did not violate either of the defendants’
trial and due process tights.”

Here, the government anticipates that all of the evidence in its case-in-chief will be admissible
against both Defendants. Given that the Defendants are properly joined, using a dual-jury procedure
would not unduly complicate the trial process, and more importantly, would not result in any specitic
and undue prejudice to either defendant. Severance is an extraordinary remedy for a potential defense
that may not even be admitted. In this case, empaneling dual juries would provide a much less
disruptive and ultimately more just outcome than severance. .

VI. Balwani Has Failed to Demonstrate Prejudice and Should Not Proceed to Trial First

Separate from the Court’s decision on severance is Balwani’s demand to proceed to trial first.
However, he has not established that he would be unable to receive a fair trial in this district should
Holmes be tried first, nor has he identified the proper remedy. The Court should deny this request.

Balwani has no right to have the trials conducted in a patticular order. See Mack v. Peters, 80
F.3d 230, 235 (7th Cir. 1996) (“Severance ... does not create a right to a particular trial sequence.”).
“[C]o-conspirators should not be allowed to control the order in which they are tried.” United States v.
Broussard, 80 F.3d 1025, 1038 (Sth Cir. 1996). Rather, it is this Court’s “prerogative to decide the order

in which defendants will be tried.” Jd.

 

9 In Sidman, the Ninth Circuit expressed some concern that the district court’s local rules did not
describe specific guidelines for dual juries, but Sidman was decided in 1972 when the practice was
relatively novel. 470 F.2d at 1170. By 1999, in its en, banc decision in Lambright, the Ninth Circuit
stated that “dual juries are in wide use and ... they have worked out just fine.” 191 F.3d at 1185.

GOV. OPP. TO BALWANI MOT. TO SEVER
1@2_0CR 10742 BT 23

 
Oo cc SNS DH HH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
2
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 30 of 67

“The remedy for excessive pre-trial publicity is a motion for change of venue and voir dire of
prospective jurors. Severance... is ndt a remedy to combat unfavorable pre-trial publicity ....”
United States v. Thevis, 474 F. Supp. 117, 132 (N.D. Ga. 1979) (footnote omitted); see also United
States v. Noriega, 746 F. Supp. 1548, 1556 (S.D. Fla. 1990) (xejecting pretrial publicity as a basis for
severance and stating “[iff.. “careful voir dire i is not enough to limit the prejudice flowing from pretrial
publicity, then the answer lies in locating a venue in which all the defendants receive a fair trial”).

Just as pretrial publicity is not a basis for severance, it is not a basis to otder the trials. Even if it
were, Balwani’s claim that Holmes’s defense will incurably taint the jury pool (and thus he must go
first) is speculation. The sole evidentiary support for this claim is his counsel’s count of 150 stories
since October 2015, when John Carreyrou’s article first ran in The Wall Street Journal, additional
national media attention, and unsworn, unverified news articles about #MeToo. |

‘The Ninth Circuit, however, has “made clear that ‘pervasive publicity, without more, does not
automatically result in an unfair trial” United States v. Guerrero, 693 F.3d 990, 1002 (9th Cir. 2012)
(quoting Seatile Times Co. v. U.S. Dist. Court, 845 F.2d 1513, 1517 (9th Cir. 1988)); see also In re
Tsarnaev, 780 F.3d 14, 15 (1st Cir. 2015) (“[A]ny high-profile case will receive significant media
attention. .. . Knowledge, however, does not equate to disqualifying prejudice.”). Balwani does nothing
to demonstrate the nature of the coverage. Cf Guerrero, 693 F.3d at 1002 (“In assessing prejudicial
effect, we look to the publicity’s capacity to inflame and prejudice the entire community.” (quotations
omitted). He does not show the extent to which potential venire members noted the news coverage,
recall it today, and have developed negative views about Theranos, Holmes, or himself. He presents no
polling data or expert testimony. Cf’ Skilling v. United States, 561 U.S. 358, 369-370 (2010) (affirming
denial of change of venue in Enron criminal case despite “affidavits from . . . experts [Skilling] engaged
portraying community attitudes in Houston”). He overlooks the fact that San Jose is “a large, diverse
metropolitan area” whose “residents obtain their news from a vast atray of sources.” Tsarnaev, 780
F.3d at 21; see also Skilling, 561 U.S. at 382 (noting Houston’s latge, diverse pool of potential jurors);
https://www justice.gov/usao-ndea (noting more than 9 million people reside in Northern District of
California). He gives no evidence—b eyond unsworn news articles and citation to an unsworn social

science atticle—to support the claim that traditional tools like vour dire and, if necessary, change of

GOV. OPP, TO BALWANI MOT. TO SEVER
18-CR-00258 EID 24

 
Co Se SN DBD AH He WY NY

Db vw Pw YM wo NW NH
SRS RRR SRE E CSE RBABRE SBE |)

 

 

Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 'Page 31 of 67

venue will protect against the prejudice he simply assumes. See Skilling, 561 U.S. at 395 (noting the
district court’s “face-to-face opportunity to gauge demeanor and credibility, coupled with information
fiom the questionnaires regarding jurors’ backgrounds, opinions, and sources of news, gave the court a
sturdy foundation to assess fitness for jury service”). In sum, “it would be premature and speculative to

conclude at this point, without the benefit of a voir dire examination of prospective jurors, that the

publicity surrounding [the defendant] is so prejudicial and widespread that a fair and impartial jury

cannot be seated in this case.” Noriega, 746 F. Supp. at 1556. Balwani’s evidence falls far short of
showing that current publicity, or any that would result from disclosure of Holmes’s defense, will
incurably taint the jury pool.’ .

Tf the Court elects to sever the case, Holmes must be tried first. Holmes, quite literally, was the
face of Theranos. She was its only CEO, she chaired its board, and she held the greatest equity stake ih
the company. Her persona, not Balwani’s, generated interest frorh investors, patiners, and the media.
Delaying her trial for an indefinite time after Balwani’s will unjustly frustrate the victim’s and the
public’s interest in adjudicating the allegations of the indictment against the most.responsible party.

CONCLUSION

For these reasons, the Court should deny severance. If severance is granted, Holmes should be
tried first.

DATED: January 31, 2020 Respectfully submitted,
ADAM A. REEVES
Attorney for the United States,

Acting Under Authority Conferred
By 28 U.S.C, § 515

 

}HHFSCHENK =~

JOHN C, BOSTIC

ROBERT S.-LEACH.
VANESSA BAEHR-JONES
Assistant United States Attorneys

 

- 10 For the reasons previously stated, the Court should unseal the filings relating to the Rule
12.2(b) defense and the motions to sever, or at a minimum require Defendants to file redacted versions

that redact only matters
with prostitutes and insisted she watch. Apptoximately 125 of the 312 filings in this case (40%) are now

sealed. The victims and the public have a tight to know what is happening in this proceeding and why.
GOV, OPP, TO BALWANI MOT. TO SEVER .

 
Case 5:18-cr-00258-EJD. Document 972 Filed 08/28/21 Page 32 of 67

Declaration of Renée Binder, M.D.

I, Renée Binder, declare and state as follows:

1. Lama physician who has been licensed to practice in the State of California since 1974. 1
aim board certified in General Psychiatry since 1978 and in the subspecialty of Forensic
Psychiatry since 1994. I have treated thousands of patients with depression, anxiety,
posttraumatic stress disorder, and women who have suffered from interpersonal abuse
and interpersonal violence.

2. Thave done forensic evaluations since 1980. I have served as President of the American
Academy of Psychiatry and the Law as well as President of the American Psychiatric
Association and served as interim Chair of the Department of Psychiatry and the Director
of the Langley Porter Psychiatric Hospital and Clinics at the University of California San
Francisco School of Medicine from 2008 to 2011. A copy of my C.Y. is attached.

3. I was asked to review the declaration of Mindy Mechanic, PhD, as well as the documents
as detailed in A

 

as well as medical records from the University of Southern
California Keck Hospital.

Dr. Mechanic’s Report

A,

 

 
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 33 of 67

 

Interpersonal Abuse and Interpersonal Violence Definitions

Interpersonal abuse refers to abusive relationships in which the abuse is physical,

psychological, and/or sexually coercive and may include stalking. In such abusive
relationships, the aggressor uses manipulative tactics and tries to exert control over the
other person. Resistance or challenge can be met with an escalation of abuse. Attempts to

8.

 

! Tn describing the text or chat communications, I describe the defendants using their first names.

2
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 34 of 67

leave are met with threats and intimidation. As stated in Dr. Mechanic’s report,
interpersonal abuse is fundamentally about control {page 8 of Dr. Mechanic’s report).

9,

 

} ee

ee

ee

ee
5

2
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 35 of 67

 

11.

oe
;
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 36 of 67

 

Posttraumatic Stress Disorder Diagnosis

14. Posttraumatic Stress Disorder can occur after exposure to actual or threatened death,

serious injury, RE syxptoms include intrusion symptoms such as

recurring, involuntary and intrusive distressing memories of the event, recurrent
nightmares, intense or prolonged psychological distress and/or marked physiological
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 37 of 67

reactions to reminders of the trauma. Symptoms also include avoidance symptoms where
a person avoids memories and external reminders of the trauma. in addition, there can be
the inability to remember aspects of the traumatic event not related to having been

intoxicated with alccho! a
Po negative cognitions about oneself, feelings of detachment from

others and persistent inability to experience positive emotions. Other symptoms include
feelings of arousal such as irritable behavior, hypervigilance and exaggerated startle
responses, In order to make the diagnosis, there needs to be clinically significant distress
or impairment in social, occupational, or other important areas of functioning. (DSM-5,
2013, pages 271-72.)

15. Although trauma is relatively ubiquitous, the projected lifetime risk for PTSD is 8.7%.
The 12 month prevalence among US adults is 3.5%. That is, most people who suffer from
trauma do not develop PTSD. In addition, there is a phenomenon of False PTSD,
especially in the context of criminal evaluations when defendants may malinger their
symptoms and there is also the phenomenon of misattributing symptoms due to other
causes as PTSD. (Matto, McNiel, Binder, “A Systematic Approach to the Detection of
False PTSD,” Journal of American Academy of Psychiatry and the Law. August 2019.)

 

6
Case 5:18-cr-00258-EJD' Document 972 Filed 08/28/21 Page 38 of 67

' Te
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 39 of 67

 
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 40 of 67

 
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 41 of 67.

 
Case 5:18-cr-00258-EJD Document 972. Filed 08/28/21 ° Page 42 of 67

 
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 43 of 67
| ee
‘ee
Po
ie

/
//

Hf
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 44 of 67

33. My opinions are based on my education, training, experience,

  

if reserve the right to modify my
opinions if | am given additional records and the opportunity to interview Ms. Holmes
and other relevant individuals.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

nic. Eirbo hd

Renee Binder, M.D.
Professor of Psychiatry
University of California, San Francisco

Dated: i[31}20

 
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 45 of 67

Appendix A

I was provided with the following materials by government counsel:

 

2, The following case filings and related materials; (1) the December 16, 2019, Fed. R.
Crim. P. 12.2(b) Disclosure; (2) the December 16, 2019, Motion for Severance, filed by
Defendant Holmes; (3)

(4) the January 17, 2020, Letter regarding Rule 12.2(b) Request; (5)
(6) the December 5, 2019, Declaration of Dr.
Mindy Mechanic; (7} Defendant Balwani’s Motion to Sever; (8) the Declaration of
Jeffrey Coopersmith in support of Motion to Sever; (9) Defendant Balwani’s
Supplemental Memorandum in support of Motion to Sever; and (10) the Declaration of
Jeffrey Coopersmith in support of the Supplemental Memorandum.

i4
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 46 of 67

Name:
Current Title:

Department:

Current Positions:

Prior Positions (2008-
11):

Prepared:
1/15/20

University of California, San Francisco

CURRICULUM VITAE

Renée L. Binder, M.D.
Distinguished Professor

Department of Psychiatry, School of Medicine
University of California, San Francisco

Director, Psychiatry and the Law Program (as of 2/99)

Associate Dean in the Office of Academic Affairs, School of Medicine (as of
10/04)

President, American Psychiatric Association (May 2015-May 2016)
Interim Chair of Department of Psychiatry
Director of Langley Porter Psychiatric Hospital and Clinics

Address: 401 Parnassus Avenue, San Francisco, CA 94143-0984
Phone: (415) 476-7304
Fax: (415} 502-2206
E-mail: Renee. Binder@ucsf.edu
EDUCATION:
Dates Institetion Attended & Location Degree or Status Major Subjects
1965-69 Barnard College, New York, NY 1969, B.A., cum laude Art History & Pre-Medicine
1969-73 University of California, San Francisco 1973, M.D. Medicine
School of Medicine
1973-76 Mt. Zion Hospital & Medical Center, Intern & Resident Psychiatry
San Francisco
2010 Harvard School of Public Health Program for Chiefs of | Health Policy and
Clinical Services Management
2018 Stanford Graduate School of Business Innovative Health Care Leadership Program

LICENSES, CERTIFICATIONS:

1974

1978

1993

Medical license, California G27505
Certified, American Board of Psychiatry & Neurology —Specialty of Psychiatry

Certified, Administrative Psychiatry

 
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 47 of 67

CURRICULUM VITAE Renée Binder, M.D. Page 2

1994- 2004

2004-2014

2013-2023

Certified, American Board of Psychiatry & Neurology—Subspecialty of Forensic
Psychiatry

Recertified, American Board of Psychiatry & Neurology—Subspecialty of Forensic
Psychiatry

Recertified, American Board of Psychiatry & Neurclogy—Subspecialty of Forensic
Psychiatry

PRINCIPAL POSITIONS HELD:

1976-77
1977-85
1985-91
1991-now

UCSF Clinical Instructor

UCSF Assistant Professor of Psychiatry
UCSF Associate Professor of Psychiatry
UCSF Professor of Psychiatry

OTHER POSITIONS HELD CONCURRENTLY:

1974-77
1976-86
1978-80
1976-77
1977-99
1976-now

Menlo Park Veterans Hospital Physician O.D, —

Langley Porter Psychiatric Institute Director, Emergency Services

Langley Porter Psychiatric Institute Director, Rape Treatment Center

Langley Porter Psychiatric Institute Staff Psychiatrist, Crisis Intervention Unit
Langley Porter Psychiatric Institute Director, Adult Inpatient Service

Langley Porter Psychiatric Institute Attending Physician, Medical Staff

HONORS, AWARDS, AND FELLOWSHIPS:

1974-76

1984

1986

1986

1990

1998

2003

2004
2005

2006

American Psychiatric Association Falk Fellowship. One of twenty residents selected
throughout this country to become involved with the APA on a national level

Women of Achievement Award by the Soroptomist International of the Americas given in
recognition by peers of "outstanding abilities, talents and contributions to the profession"

Interdisciplinary Achievement Award from the Langley Porter Psychiatric Institute Alumni-
Faculty Association. Awarded for significant contribution to interdisciplinary work and
understanding in the field of mental health .

World Health Organization Travel-Study Fellowship to Japan, Awarded to individuals "who
show the greatest promise of benefiting health programs in the United States."

Visiting Research Fellow, National Hospital for Nervous Diseases, Queen Square, London,
UK: June-August, 1990

Northern California Psychiatric Society “President’s Distinguished Service Award” for “skill
in building consensus in a diverse organization and for efficient and responsible

leadership style”

American Psychiatric Association Congressional Health Policy Fellowship to work in the
U.S. Senate and consult on health policy.

California Psychiatric Association Award for Contributions and Service

Distinguished Service on the Center for Judicial Education and Research Faculty
presented by the Administrative Office of the Courts

Dr, J, Elliott Royer Award for academic excellence and significant contributions to the
field of academic psychiatry
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 48 of 67

CURRICULUM VITAE Renée Binder, M.D. Page 3

2006 Plenary Speaker at UCSF Dean’s Office Symposium for Mid-Career Faculty

2006 Psychiatry Residents Association Award for “Excellence in Teaching’

2006 American Academy of Psychiatry and the Law’s “Seymour J. Pollack Distinguished
Achievement Award” in recognition of distinguished contributions to the teaching and
educational functions of forensic psychiatry

2009 Keynote speaker:Conference on Violence sponsored by the SF Department of Public Health

2009 UCSF “Champion of Diversity” for commitment and efforts toward achieving diversity in
the category of leadership

2010 Distinguished Life Fellow of the American Psychiatric Association

2014 Selected as one of the “Best Doctors in America” (first selected in 1996)

2014 American Academy of Psychiatry and the Law’s “Golden AAPL Award” in recognition of
significant contributions to the field of forensic psychiatry

2017 Visiting Professor, Yale University

2018 Isaac Ray Award for “Outstanding Contributions to Forensic Psychiatry or the Psychiatric

Aspects of Jurisprudence”

PROFESSIONAL ORGANIZATIONS:
Memberships:

1974-now Northern California Psychiatric Society
1974-now American Psychiatric Association
1985-now American Academy of Psychiatry and the Law

Service To Professional Organizations:

1974-75 Northern California Psychiatric Society
1974-75 American Psychiatric Association

1975-76 Northern California Psychiatric Society
1975-76 Northern California Psychiatric Society

1996, 1999, 2000

1978-79 Northern California Psychiatric Society
1979-80 American Psychiatric Association

1983-89 American Psychiatric Association

1987-89 American Academy of Psychiatry and the Law
1988-90 American Academy of Psychiatry and the Law
1989-03 American Academy of Psychiatry and the Law
1990-94 American Academy of Psychiatry and the Law
1990-97 American Academy of Psychiatry and the Law
1994-97 American Academy of Psychiatry and the Law
1991-92 American Academy of Psychiatry and the Law
1991-94 American Academy of Psychiatry and the Law
1997-00 American Academy of Psychiatry and the Law
1989-96 =Northern California Psychiatric Society
1989-90 American Psychiatric Association

1995 American Academy of Psychiatry and the Law
1990-95 American Psychiatric Association

1995-00 American Psychiatric Association

Committee on Women
Committee of Medical Education

Resident Councilor to Executive
Committee
Nominating Committee

Medi-Cal Committee

Task Force of Psychiatric Emergency
Care Issues, Resource Person

Committee on Women

Public Information Committee

Education Committee

Journal Committee

Fellowship Committee

Program Committee

Chair of Membership Committee

Chair of Program Committee

Councilor

Nominating Committee

Fellowship Coramittee

Committee on Confidentiality

Ad Hoc Committee to Search for
Medical Director

Chair of Committee on Confidentiality

Council on Psychiatry and the Law
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21" Page 49 of 67

CURRICULUM VITAE Renée Binder, M.D.

1991-95 American Psychiatric Association

1989-93 American Psychiatric Association,
1989-90 Association for Women Psychiatrists
1989-now Group for Advancement of Psychiatry

1994-95 American Academy of Psychiatry and the Law
1995-96 Northern California Psychiatric Society
1995-97 American Psychiatric Association

1996-97 California Psychiatric Association
1996-97 Northern California Psychiatric Society
1997-98 Northern California Psychiatric Society
1997-00 American Psychiatric Association

1997-98 American Academy of Psychiatry and the Law
1998-99 American Psychiatric Association

2000-04 American Psychiatric Association
2000-03 American Psychiatric Association

2000-02 California Psychiatric Association
2001-14 American Academy of Psychiatry and the Law
2004-06 American Academy of Psychiatry and the Law

2002-04 California Psychiatric Association
2005-12 American Psychiatric Association

2004-07 American Psychiatric Association
2004-05 American Psychiatric Association
2005- American Psychiatric Association

2007-12 American Psychiatric Association
2008-12 American Psychiatric Association

2011-now American Psychiatric Association
2012-13 American Psychiatric Association

2014-16 American Psychiatric Association
3014-15 American Psychiatric Association
2014-now American Psychiatric Association
3016-19 American Psychiatric Association
2019-20 American Psychiatric Association

3020-28 American Board of Psychiatry and Neurology

Page 4

Practice Guidelines Work Group on
Developing Guidelines for Psychiatric
Evaluation of Adults |
Task Force on Clinician Safety |
Treasurer
Committee on Psychiatry and the Law |
(Contributing status as of 4/92)
Vice President
Vice President
Chair of Subcommittee on Child Custody
Issues
Executive Council
President-Flect
President
Chair of Council on Psychiatry and the
Law
President
Task Force to Prepare APA Position
Statement on Confidentiality
Chair of Commission /Committee on
Judicial Action
Commission on Public Policy, Litigation
and Advocacy
President-elect.
Chair, Awards Committee
President, Association of Directors of
Forensic Psychiatry Fellowships
President
isaac Ray Award Committee (Chair
2009-12)
Trustee-at-large
Work Group to revise 1995 Practice
Guideline for the Psychiatric Evaluation
of Adults
Task Force to Update the Ethics
Annotations
Committee on Advocacy and Litigation
Task Force on the Assessment of
Violence Risk

Council on Psychiatry and the Law
(corresponding member)

Chair of Committee on Advocacy and
Litigation Funding
President-Elect and President
Chair of Joint Reference Committee
Member Committee on Judicial Action
Member of Board of Trustees
Work group on Financial Strategic
Planning

Forensic Psychiatry Article Assessment
Continuing Certification Pilot

 

 
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 50 of 67

CURRICULUM VITAE Renée Binder, M.D. Page 5

Other Professional Activities:

President, Association of Directors of Forensic Psychiatry Fellowship Programs, 2004-2006

American Board of Psychiatry and Neurology Committee on Recertification in Forensic Psychiatry:
2000-2008

American Board of Psychiatry and Neurology Forensic Psychiatry Subspecialty Steering Committee:
2001-2008

American Board of Psychiatry and Neurology: Examiner: 1979, 1981, 1982, 1983, 1984, 1985, 1988,
1992: Senior Examiner: 1999-2006

Keynote Speaker, “California Legislative Update”, Central California Psychiatric Society Annual

Meeting, March 15, 2003

Presidential Appointee to Committee on Added Qualifications in Forensic Psychiatry of the American

Board of Psychiatry and Neurology: 1992-2001

Specialist Site Visitor in Forensic Psychiatry for Residency Review Committee of Accreditation Council
for Graduate Medical Education: 1996-97

Organizer and Conference Director of “Workplace Violence: Assessment and Prevention (with
participation of FBI}: 1996

Organizer and invited speaker at “Faces of Forensics” conference in collaboration with University of
California Hastings College of the Law: 2008

Organizer and participant in Congressional Briefings on increasing the number of psychiatric beds in
the US and criminalization of persons with mental illness: 2015-2016

Invited Member of Technical Advisory Group of SAMHSA (Substance Abuse and Mental Health
Services Administration) to evaluate Assisted Outpatient Programs in US with NIMH

Invitee to American Board of Psychiatry and Neurology Forum on Strategic Planning 2019

SERVICE TO PROFESSIONAL PUBLICATIONS:

1979-now Psychiatric Services Reviewer
1986-now American Journal of Psychiatry Reviewer
1986-now Journal of American Medical Association Reviewer
1986-90 Journal of Clinical Psychopharmacology Reviewer
1986-90 Biological Psychiatry Reviewer
1987-now Journal of the American Academy of Psychiatry and the Law Reviewer
1989-03 Journal of the American Academy of Psychiatry and the Law Associate Editor

INTERNATIONAL INVITED PAPERS AND LECTURES:

1986 Lecturer on “Psychiatric Emergency Services in the United States” at Teikyo University
Medical School in Tokyo, Japan. (Invited by Professor Hajime Kazamatsuri)

1986 Lecturer on “Treatment for Rape Victims” at the Institute of Public Health in Tokyo, Japan.
{Invited by Dr. Haruo Kuwabara) |

1990 Lecturer on “Post-Traumatic Stress Disorder” at the National Hospital for Nervous Diseases,

Queen Square, London, U.K. (Invited by Dr. Michael Trimble)

1995 Discussant for Case Conference on “Depression, Suicide Attempts and Management of
Memories of Childhood Sexual Abuse” at National University of Singapore, Faculty of
Medicine, Department of Psychological Medicine, Singapore. (Invited by Professor Kua Ee
Heok) July 21, 1995

1995 Lecture on “Managing Psychiatric Emergencies in an Acute Inpatient Psychiatric Unit” at
University of Malaya, Department of Psychological Medicine, Kuala Lumpur, Malaysia.
(Invited by Professor M.P. Deva) July 28, 1995

1995 Discussant for Case Conference on “The Difficult to Manage Patient” at Institute of Mental
Health/Woodbridge Hospital, Singapore. (Invited by Professor Teo Seng Hock and
Department of General Psychiatry, Dr. Chee Kuan Tsee} July 31, 1995
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 51 of 67

 

CURRICULUM VITAE Renée Binder, M.D. Page 6

1995 Lecture on “Intensive Psychiatric Care Unit: The U.S. Experience” at Institute of Mental
Health, Singapore. (Invited by Professor ‘Teo Seng Hoek and Dr. Chang Yang How} July 31,
1995

1995 Discussant for Case Conference on “The Violent Patient” and Lecture on “Assessment of
Violence Risk” at Institute of Mental Health/ Woodbridge Hospital, Singapore. (Invited by
Professor Teo Seng Hock and Department of Forensic Psychiatry, Dr. Ang Ah Ling) August
1, 1995

1995 . Keynote Speaker on “Family Violence” and “Sexual Abuse” at Seminar on Family Violence
and Sexual Abuse, Singapore (Invited by Dr. Wong Yip Chong and Professor Kua Ee Heok)
August 6, 1995

2615 Keynote Speaker on “Mental I!Iness and Violence” at Royal College of Psychiatrists,
Birmingham, England June 29, 2015

NATIONAL:

American Psychiatric Association Annual Meetings:

1979 Paper: “Setting up a Rape Treatment Center” :

1985 Paper: “Sex Between Psychiatric Inpatients”

1986 New Research: “Evaluation of a Sexual Abuse Prevention Program”

1987 Paper: “Tardive Dyskinesia and Parkinsonism in Japan”

1989 Workshop: ‘Assaults Against Clinicians”

1990 Paper: “Violence and Decompensating Schizophrenic Patients’ and Workshop: “Managing
Dangerous Patients”

1991 New Research: “Cause of Psychological Symptoms After Lawsuits,” Course: “Acute
Management of Violent Patients,” and Workshop: “Managing Aggressive Patients”

1992 Chair of Workshop: “Disclosure of Information about Famous Patients,” and Workshop:
“Managing the Aggressive Patient”

1993 Papers: “Resilience in Survivors of Childhood Sexual Abuse,” and “Correlates of Accuracy
in Assessing Violence Risk,” New Research: “Impact of Banning Smoking on a Locked
Unit”

1994 Chair and Organizer of Workshop: “Preserving Confidentiality”

1995 Workshop: “Psychiatrists’ Role in Sexual Harassment” and Chair and Organizer of
Workshop: “Confidentiality and Managed Care: Coping Strategies for Psychiatrists”

1996 | Course on Sexual Harassment, and Chair and Organizer of Workshop: “Controversies in
Child Custedy”

1997 Discussant for Symposium: “Delayed Traumatic Recall in Psychiatry and the Law’,
Course on Sexual Harassment, Chair and Organizer of Symposium: “Child Custody —
What We Do and Don’t Know”

1998 Course on Sexual Harassment. Chair and Organizer of Workshop: “Fighting Managed
Care: ERISA Limitations, Paper in Symposium on Violence: “Pharmacologic Approaches
to Violence”

1999 Course on Sexual Harassment-Legal Issues, Chair and Organizer of Workshop: Legal
Update “Managed Care, Confidentiality, and Sex Offenders”, Paper on “Violence Risk
Management”

2000 Course on Sexual Harassment-Legal Issues, Chair and Organizer of Workshop:
“Mandatory Outpatient Treatment “, Paper in Symposium on Emergency Psychiatry:
‘Involuntary Treatment”, Presentation on “Malpractice”

2001 Paper in Symposium on Chemical Restraints: “Legal Trends and Civil Liberties in Forced
Medications”, Presenter in Workshop: “Prediction of Dangerousness”, Course on “Sexual
Harassment—Legal Issues”

2002 Chair and Organizer of Workshop: “Educating the Courts: Recent APA Amicus Curiae
Briefs” and Course on “Sexual Harassment — Legal Issues”

2003 Workshop: “What is the Ethical Stance? Issues Related to World Psychiatry and Courts”,

Course on “Sexual Harassment”, Discussant for Symposium: “Gay and Lesbian
Parenting”

 

 
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21" Page 52 of 67

 

CURRICULUM VITAE Renée Binder, M.D. Page 7

2004 Chair and Organizer of Workshop: “What’s New in Psychiatry and the Law at the APA”

2006 Discussant for Symposium, “Same Sex Civil Marriage: Historical and Mental Health
Research Perspectives”

2007 Presenter at Workshop: “Psychiatric Expert Testimony: Increased Scrutiny, Increased
Liability’, Presenter at noon forum: “Violence and Mental IlIness”

2009 Invited presentation for Forum: “Developing the next generation of clinical translational
researchers: Innovations in an academic department of psychiatry”

2009 Organizer and Co-Chair: “Public Symposium on Mental lliness”- to raise public awareness

about mental illness

2009 Presenter at Workshop: “Violence Risk Assessment in Acute Settings”

American Academy of Psychiatry and the Law Annual Meetings:

 

1984 Paper: “Patients’ Rights Advocates in San Francisco”

1985 Paper: “Victims and Families of Violent Psychiatric Patients”

1986 Paper: “AIDS Antibody Tests on Inpatient Psychiatric Units”

1987 Paper: “Effects of Diagnosis and Context on Dangerousness” .

1988 Papers: “The Relationship of Gender to Violence by Acute Psychiatric Patients” and
“Violence in Geriatric Patients with Dementia”

1989 Paper: “Situational Influences on Symptoms Associated with Violence”

1990 Paper: “Women Clinicians and Patient Assaults”

1991 Papers: “The Impact of the Riese Decision on an Inpatient Unit”, “Is Money a Cure: Follow-
Up of Litigants in England”, and Workshop: “Ethical Dilemmas in Forensic Practice”

1992 Paper: “Sexual Harassment: Issues for Forensic Psychiatrists”

1993 Papers: “Patterns of Recall of Childhood Sexual Abuse as Described by Adult Survivors’,

“Staff Gender and Risk of Assault on Doctors and Nurses”, Workshops: “Perspectives on
Sexual Harassment” and “Women in Forensic Psychiatry”

1994 Videotape Workshop: “Preserving Confidentiality”, and Panel: “Violence Risk Assessment”

1995 Paper: “Impact of Hospitalization on Suicide Risk” and Panel: “Practical Evaluation of
Competence to Consent”

1996 Paper: “Impact of ‘Tarasoff Decision on Therapy and Victim”, Workshop: “Violence Risk
Assessment: The MacArthur Study”

1998 Presidential Address: “Are the Mentally Ill Violent?”, Workshop: “Publishing in Forensic
Psychiatry” :

1999 Panel Presentation: “Psychiatry and the Law Issues at the American Psychiatric
Association: An Update”

2000 Panel Presentation: “Gender Issues in the Practice of Forensic Psychiatry”

2001 Paper: “Threatening and Harassing Behavior by Psychiatric Patients toward Clinicians”

2002 Panel presentations: “Current Psychiatry and the Law Issues at the American Psychiatric
Association”, “Liability for the Forensic Psychiatrist”

2003 Panel presentations: “Choosing a Mentor”, “Psychiatry and the Law in Organized
Psychiatry”

2004 Panel presentation: “ Sexual Harassment Evaluations in Employment Cases”

2006 Paper: “He Said-She Said”: The Role of the Forensic Evaluation in Determining Credibility
and Damages

2006 Mock Trial Organizer & Participant: “Medical Malpractice—Postpartum Psychosis and
Suicide”

2007 Debate participant: Should mentally ill individuals who have been civilly committed be

allowed to purchase guns?; Panel presentations: “Ethics for the forensic psychiatrist;”
“Organizing, accrediting, and funding forensic fellowships”

2009 Papers: Covert Emergency Medications: Are They Ever Ethically Permissible?; The Role of
Mental Health Professionals in Political Asylum Processing
2010 Papers: Zolpidem and the Courts; Fire Setting, Arson, Pyromania, and the Forensic

Mental Health Expert
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 53 of 67

 

CURRICULUM VITAE Renée Binder, M.D. Page 8

2011 Papers: Postpartum Psychosis and the Courts; PTSD as a Criminal Defense; A/V Session:
Assessment of Causation and Damages Years after Sexual Abuse

2012 Papers: Transgendered and Incarcerated: A Review of the Literature,Currrent Policies and

Laws, and Ethical Issues; Cyberstalking and Cyberharassment; Panel Presentaion:
Problem-Solving Courts

American Psychiatric Association Conference on Women’s Studies in Psychiatric Education: 1983
(Presentation on Rape”)

American Medical Women’s Association. Annual Meeting: 1985 (Paper, “The Management of Rape
Victims by the Primary Care Physician”)

American Orthopsychiatric Association: Annual Meeting: 1988 (Discussant for panel on “The
Dangerousness Standard for Commitment”)

American Association of Medical Colleges: Faculty Affairs Meeting : 2009 (Co-author for poster, “UCSF
Travel Awards—Faculty with Child, Eider, Dependent Care Needs”)

 

REGIONAL:

California Psychiatric Association Annual Meeting:

1994 Course, “Perspectives on Recovered Sexual Abuse Memories Through Therapy”

1999 Course, “Malpractice Issues”

1999 Presentation at Workshop, “Involuntary Commitment (LPS) Laws: Should They Be
Reformed?” :

2003 Panel on “New Liabilities related to Tarasoff Warnings”

Northern California Psychiatric Society Annual Meeting:

 

1983 Presentation, “The Medical Workup of Dementia” as part of a panel on Geriatric Psychiatry

1989 Presentation, “Clozapine: A New Neuroleptic”

1996 Presentation, “The Assaultive Patient and Tarasoff” as part of a panel on Medico-Legal
ssues

1999 Presentations on Panels: “The Potentially Violent Patient: Assessment, Treatment and

Legal Liability’, “Psychiatrists and the Death Penalty: Bringing Neuroscience to the Law:,
“Medicare and Psychiatry: Who, What, Where, When, Why?’, “Organized Psychiatry: What

Can You Do? What Can You Get?”

2006 Presentation, “Risk Management in Psychiatric Practice”

2003 Luncheon Speaker, “What’s New at CPA?”

2004 Luncheon Speaker, “Politics in Washington D.C. and in California Organized Psychiatry”
2005 Presentation, “Psychiatry in the 21% Century”

2006 Presentation, “Negotiation Strategies”

2009 Presentation, “Violence and Mental Illness: Review of the Research Literature”

California Association of LPS Hearing Officers Annual Conference:
1999 Panel on LPS Reform

Forensic Mental Health Association of California Annual Conference: .

2001 Presentation, “Outpatient Civil Commitment or Involuntary Outpatient Treatment”
¢

- Central California Psychiatric Society }
2006 Keynote Speaker, “California Legislative Update”

INVITED PAPERS, LECTURES, PRESENTATIONS NOT LISTED ABOVE:

1979 Lecture to attending psychiatric staff of Sequoia Hospital on “Management of Assaultive and
Violent Patients”

1979 Program Coordinator, Chair, & Speaker at Conference on “Victims of Assault/Sexual Abuse”
& sponsored by the University of California, San Francisco
1980
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 54 of 67

CURRICULUM VITAE Renée Binder, M.D. Page 9

1980 Lecture to medical staff of Gladman Hospital on “Evaluation and Treatment of the Violent
Patient”

1981 Lecture to attending psychiatric staff of Herrick Hospital on “The Problem of Rape and
Establishing a Rape Treatment Center”

1982 Lecture to deputy district attorneys of San Mateo County on “Rape, Rape Trauma Syndrome,
and Why Women Don’t Report Rape”

1982- Presentation on “Organic Mental Disorders” at annual “General Psychiatry Board Review &
1986 Update” sponsored by the University of California, San Francisco

1986 Workshop leader on “The Psychological Effects of Sexual Assault” at the San Francisco
Psychoanalytic Institute Conference on “The Importance of Trauma in Psychic Development”

1987 Lecture to postal service employees on Schizophrenia at a symposium on postal service
‘medicine sponsored by the U.S. Postal Service, Western Region

1987 Co-author on paper presented to 1987 Family Violence Research Conference on “Patterns of
Family Violence Associated with Acute Mental IlIness”

1988 Co-author on paper presented to 1988 annual meeting of American Psychological Association
on “Relationships Between Threats and Violent Behavior by Acute Psychiatric Patients”

1988 Co-author on paper presented to American Psychology-Law Society on “Clinical Judgments of
Dangerousness as Predictors of Inpatient Violence

1989 Lecture at Symposium on Assessment of Violence Potential sponsored by Stanford University
Department of Psychiatry/Behavioral Science and Palo Alto VA Hospital Department of
Psychology /Psychiatry on “Situational Factors Affecting Violence by Psychiatric Patients”
1990 Lecture to attending staff and housestaff at Pacific Presbyterian Medical Center on “Violence
by Psychiatric Patients”
1991 Lecture at meeting of San Francisco Psychiatric Society on “Does Money Heal All Wounds?
The Course of Psychological Symptoms after Lawsuit Resolution”
1992 Presenter on panel about Sexual Harassment for Alumni Faculty Association of Langley
Porter Psychiatric Institute, UCSF
1992 Presenter on panel about Sexual Harassment at USF Law School co-sponsored by the
Labor /Employment Law Society and the Women’s Law Association

1993 Presenter to Program on Conscious and Unconscious Mental Processes Clinical Research
Seminar on “Resilience in Survivors of Childhood Sexual Abuse”

1995 Lecture to attending staff and housestaff at California Pacific Medical Center on “Sexual
Harassment”

1996 Grand Rounds lecture to San Mateo Health Services Residency Training Program on “Sexual
Harassment: Forensic Issues”

1996 Discussion Group Leader on “Developing Negotiation Skills” at Symposium on Developmental
issues for Women Professionals

1997,99 Lectures to medical staff and nursing staff of Department of Psychiatry at St. Francis

Memorial Hospital on “Managing Aggressive Patients on Psychiatric Inpatient Units”

1997 Lecture to Santa Clara County Society of Psychiatric Physicians on “Malpractice: Update for
Psychiatrists”

2000 Presenter at UCSF Women’s Health 2000 Conference on “Learning to Negotiate: Why It’s

Important for Women”
2001 Lecture for California Pacific Medical Center Grand Rounds on “Civil Commitment in the Next
Millenium”

2001 Grand Rounds lecture at San Francisco Veterans Administration Hospital on “Sexual
Harassment and the Courts”

2002 Presenter at UCSF Women’s Health Conference on “Principles of Negotiation: Getting What

ou Want”

2003 Lecture for the Greater Washington DC Chapter of American Academy of Psychiatry and the
Law on “Forensic Psychiatrists’ Role in Workplace Harassment and Discrimination

Litigation”
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 55 of 67

CURRICULUM VITAE Renée Binder, M.D. Page 10

2003 Presenter on “Risk Management and Psychopharmacology” at The American Society of
Clinical Psychopharmacology in New York

2004 Grand Rounds at UCSF and at San Francisce General Hospital , “Politics and Policy in
Washington D.C.”

2004 Presenter on “Legal Aspects of Prescribing Psychopharmacologic Drugs” at Conference on
Psychiatry for Primary Care

2604 Closing Address on “Current Issues in Medical Malpractice” at Conference on Primary Care
Medicine: Principles and Practice
2005 Speaker at University of California Leadership Institute on “Faculty and Staff Working
. Together” in San Diego
2005 Speaker at Plenary On “Psychiatry/Psychology and the Courts” and Facilitator at “Civil
Court” Breakout Session at California Judicial Branch Conference
2006 Lecture to Santa Clara County Society of Psychiatric Physicians on “Sexual Harassment”
2006 Presenter on “Suicide” at Conference on “New Frontiers in Depression Research”
2006 Workshop Leader at UCSF Symposium on Mid-Career Challenges
2007 Workshop on “Negotiation in Academia” at Women’s Global Health Scholars Program

2006, Presentations for UCSF Medical Students and Hastings Law Students Joint Seminar on
2007 Involuntary Treatment and Homelessness

2008 Speaker to UCSF first and second year medical students in Brain Interest Group on
Forensic Psychiatry

2008 Keynote Speaker at Stanford University Adjunct Clinical Faculty Committee Appreciation
ay

2008 Presentation at Faces of Forensics: Identification and Behavior at Hastings College of the
aw

2008 Grand Rounds at UCSF Fresno: Psychiatry and the Law
2012 Grand Rounds: Mass Murderers: The Role of Psychiatry

POSTGRADUATE AND CONTINUING EDUCATION COURSES ATTENDED:

1978 Graduate Division Course on Research Methods

1979-90 Member of peer supervision group of women psychiatrists in Marin

1979-86 Participant in faculty supervision seminar with Dr. Robert Wallerstein

1999-00 =Law Schoot Classes at Hastings College of Law on “Science in the Law” and “Psychiatry
an e Law”

2010 Harvard School of Public Health-Program for Chairs of Academic Clinical Departments

1976-now Attended sufficient continuing education courses to maintain certification

UNIVERSITY SERVICE:

SYSTEM-WIDE:

1998-2000 Member of System-Wide Faculty Welfare Committee

1999-2000 Member of System-Wide Faculty/Staff Partnership Task Force

2000-2001 Vice-Chair of System-Wide Faculty Welfare Committee

2001-2002 Chair of University of California System-Wide (for ten campuses) Faculty
Welfare Committee and member of Academic Council

2009 Ad Hoc committee to review hiring practices at UCSD School of Medicine

2012 Presenter at University of California Risk Summit Conference

CAMPUS-WIDE:
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 56 of 67
x

CURRICULUM VITAE Renée Binder, M.D. Page 11

1977

1980-81 ,86-87,95-98
1986,89,91,95

1987, 1995

1987-90

1990-95

1990-95

1995-1996
1997-1998
1998-1999
1999-2001

1998-2001
2002, 2004, 2006
2006

2006-2011
2007

2008, 2009
2009
2010

2011
2013
2014
2017
2017
2017
2019
2019

Workshop for UC Hospital Social Workers on Rape Prevention and
Treatment{Lecture and discussion leader} ;

Member and chair of ad hoc review committee for appointments,
advancements and promotions to the University of California

Member of campus-wide committee to develop policy and procedures
concerning sexual harassment

Member of ad hoc Moffitt-Long Quality Assurance Committee to investigate
alleged inappropriate faculty conduct

Sexual harassment complaint advisor for the University of California, San
Francisco

Member of Chancellor’s Advisory Committee on the Status of Women

Member of the Faculty Subcommittee of the Chancellor’s Advisory Committee
on the Status of Women

Member of Credentials Committee of UCSF Medical Center
Member of Faculty Welfare Committee, Academic Senate
Vice-Chair of Faculty Welfare Committee

Chair of Faculty Welfare Committee

Member of Committee on Committees (elected)

Member of University Stewardship Review Committees

Presenter and Small Group Leader at Workshop for Junior Faculty Women
sponsored by the Chancellor’s Advisory Committee on the Status of Women

Presenter and Workshop Leader at Welcoming Week for new faculty at UCSF
Presenter at Chancellor’s Advisory Committee on the Status of Women Retreat

Member of UCSF Lifetime Achievement in Mentoring Award Committee
Member of Committee to Revise Research Misconduct Policy

Presentation on Negotiation Strategies for First Academic Position to Division
of General Medicine and Institute of Health Policy fellows and trainees
Joint Administration-Academic Senate Task Force for Five Year Review
Interactive CV Webinar on Managing your CV in ADVANCE

Presenter at Workshop for Mid-Career Faculty

Member of Workgroup on Conflict of Interest and Conflict of Commitment
Presenter at Mentor Training Program for faculty

Member of interview committee for Academic Employee Relations Manager
Presenter Ad floc Committee Trainings for faculty misconduct investigations
Presenter at UCSF Threat Management Conference

SCHOOL OF MEDICINE:

1978, 1983, 1988,
1993, 1998, 2003

Alurnni-Facuity Association correspondent and class chairman for 5" year,
10% year, 15 year, 20% year, 25th year, and 30 year reunion
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 57 of 67

 

CURRICULUM VITAE Renée Binder, M.D. Page 12

1978-80 Pathway advisor for University of California School of Medicine Behavioral
Specialist Pathway

1978-82 Member of course committee for second year medical students, Introduction to
Clinical Psychiatry (Psychiatry 131 A & B)

1984 Panelist for medical student forum on Careers in Psychiatry

1992, Chair of ad hoc faculty committee to investigate allegations of faculty
misconduct

1992-97 Member of Student Welfare Committee

1997-2000 Chair, Student Welfare Committee .

1995,97 Member of ad hoc faculty committees to investigate allegations of faculty
misconduct

1997-2000 At large School of Medicine Representative to the Representative Assembly of
the S.F. Division of the Academic Senate (elected)

2006-2013 Presenter at Pediatric Fellows College on “Dynamics of Negotiation” -

2007-2008 Board of Directors of Northern California Institute for Research and Education

2009 Presenter to Faculty of Ob-Gyn and Orthopedics on Academic Advancement

2010 Organizer and Presenter at Division Chief School

2011 Presenter to Ob-Gyn Leadership on Appraisals

2011 Organizer and Presenter at Workshop for Mid-Career Faculty

2014 Presenter to Faculty of Radiation Oncology on Academic Advancement

2014 Presenter to Junior Women Faculty at SFGH on Negotiation

2014 Presenter to Faculty of Family Medicine on Negotiation

2019 Presenter to first year medical students on Talking to Patients about Guns.

2019 Co-Chair Committee for Professional Development for Charis and Directors

DEPARTMENT OF PSYCHIATRY:

1977-80 ~ Residency Training Committee

1977-85 Clinical Services Advisory Committee

1980-83, and

1988-92 Appointments and Promotions Committee for Volunteer Clinical Faculty

1981 Committee to Study Faculty Participation in Governance

4981-82 Search Committee for Director of Adolescent and Young Adult Inpatient Unit

1983-84 Community Practice and Administration Track Subcommittee for the Residency Training
Program (co-chair)

1984 Parental Leave Committee for the Residency Training Program

1987 Chairman of Search Committee for Psychiatrist for the Center for the Study of Neurosis

1987-91 Biomedical Research Support Grant Committee to determine the present. distribution of
BRSG funds following federal regulations and departmental guidelines

1989-90 Member of UCSF-Mt. Zion merger planning committee

1989-90 Member of Mt. Zion-UCSF inpatient psychiatric unit planning committee

1988-89 Member of UCSF Department of Psychiatry Grand Rounds Planning Committee

1990-91 Chairman of Search Committee for Assistant Director of Child and Adolescent Service

1989-92 Chairman of UCSF Department of Psychiatry Grand Rounds Planning Committee

1989-91 Member of Department of Psychiatry Compensation Plan Oversight Committee

1991-92 Chair of Department of Psychiatry Compensation Plan Oversight Committee

1992-94 Chairman of Appointments and Promotions Subcommittee on Clinician-Teacher Faculty
Track

1994 Departmental Representative to "San Francisco Psychiatric Associates" to plan for
managed care contracts in San Francisco

1994-96 Member of Planning Committee for the Program for Women

1992-98 Appointments and Promotions Committee for Paid Clinical Faculty
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 58 of 67

CURRICULUM VITAE Renée Binder, M.D. Page 13

1996-02 Member of Department of Psychiatry Compensation Plan Oversight Committee
1998-99 Chair of Department of Psychiatry Compensation Plan. Oversight Committee
2004-07 Integrated Residency Committee

LANGLEY PORTER PSYCHIATRIC INSTITUTE/HOSPITAL AND CLINICS:

1977-78  nvironmental and Infection Control Committee (Chairman)
1977-85 Executive Medical Board /Executive Committee of the Medical Staff
1988-89
1997-99
1978 Ad Hoc Committee for By-Laws Revision
1978-80 Medical Records Committee:

1978-79 Vice-Chairman

1979-80 Chairman
1979-82 President-Elect, President, and Past President of Medical Staff
1979-82 Nominating Committee for Executive Medical Board

1983 Committee on Hospitalization of Private Patients (Chairman)
1984-85 Nominating Committee for Executive Medical Board

1984-85 Pharmacy & Therapeutics Committee:
1986-87 Vice-Chairman
1987-88 Chairman
1988-89 Executive Medical Board: Elected Member
1989-90 ECT Committee
1991-94 Executive Clinical Committee

1994 Chairman of Committee to Plan Clinical and Educational Programs on Adult Inpatient
Services

1994-95 Member of Selection Committee for medical positions at Langley Porter Psychiatric
Institute

1994-99 Quality Assurance Committee

1997-98 Quality Improvement Executive Committee

1999-00 Credentials Committee

2002-03 ECT Review Committee

2008-11 Langley Porter Psychiatric Hospital and Clinics Leadership Committee
2008-11 Executive Medical Staff Committee

2012- Chair Morbidity and Mortality Conference
present

2018- Chair Safety and Security Committee
present

PUBLIC SERVICE:

1976-84 Representative to Community Mental Health Center Clinical Council Meetings

1978 Representative to San Francisco Sexual Trauma Advisory Board (to Director of Public
Health) ‘

1978 Speaker at Pacific Heights Community Forum on Rape Prevention and Treatment

1979-80 Member of San Francisco Emergency Services Directors’ Task Force

1980-81 Psychiatric consultant to study on "Sexual Assault of Patients in Psychiatric Hospitals"

198] Consultant and Moderator for San Mateo County Mental Health Services Workshop on
"Rape Awareness, Prevention and Intervention"
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 59 of 67

CURRICULUM VITAE Renée Binder, M.D. . Page 14

1981-83 Consultant to San Mateo County District Attorney’ s Office for prosecution of sexual assault
cases

1986 Consultant to San Quentin Prison psychiatrists on "Crisis intervention and Psychiatry
Emergencies"

1987 Clinical consultant to San Quentin Prison psychiatrists

4995-96 Consultant to Santa Clara Office of County Counsel on Assessment of Violence Risk .

2000 Consultant to Lanterman-Petris-Short Hearing Officers about proposed changes in
California Civil Commitment Laws

2006 Presentation to High School Students at SF Public Arts and Technology School on “Politics in,
the federal government”

2007 Presentation to County Public Health Psychiatrists on Mental Health Courts

2008 Presentation to Hastings law students in employment and labor law student association on
mental iliness, stigma, and discrimination
2012 Presentation to Commonwealth Club on “Mind, Madness and Gun Violence”

2013 Presentation to California Mental Health Planning Council on Violence and Mental IUness
2017 Part of 6 member lobbying group representing 500,000 physicians and 6 medical
organizations to US. Senate about Health Care Reform

ADMINISTRATIVE EXPERIENCE:

1976-86 Director of Emergency Services at Langley Porter Psychiatric Institute
Administrative and clinical responsibility for delivery of services by psychiatric
residents, medical students, nurses and psychology fellows in emergency walk-in
clinic
Cost center manager and budget preparation for budget of $360,000.00

1977-90 Director of Crisis Intervention Unit and Psychiatric Intensive Care Unit at Langley Porter
Psychiatric Institute
Administrative and clinical responsibility for delivery of services by psychiatrists,
psychiatric residents, medical students, nurses, social workers, psychologists and
rehabilitation therapists
Cost center manager and budget preparation for budget of $1,400,000.00

1978-80 Director of Rape Treatment Center at Langley Porter Psychiatric Institute
Organized and established the Rape Treatment Center involving coordination with the
University of California's Department of Gynecology and Department of Psychiatry,
San Francisco Police Department, San Francisco Community Mental Health, San
Francisco Department of Public Health, San Francisco District Attorney, Moffitt
Emergency Room, Langley Porter Psychiatric Institute and University of California
Administration, and Queen’s Bench Foundation.

1991-99 _ Director of Adult Inpatient Services (32-bed locked and unlocked units} at Langley Porter
Psychiatric Institute

Administrative and clinical responsibility for delivery of services by psychiatrists,
psychiatric residents, medical students, nurses, social workers, psychologists and

rehabilitation therapists
1999-now Founder and Director of Psychiatry and the Law Program and Fellowship

Organized program, obtained contracts, developed liaison with law school, and
obtained ACGME. accreditation for forensic fellowship.

2005- Organized Global Health Faculty Scholar Program for faculty in UCSF School of Medicine
2009

2008- Interim Chair of Department of Psychiatry and Director of Langley Porter Psychiatric
2011 Institute.

Administrative and academic responsibility for a budget of approximately $100
million and 176 paid faculty members, Clinical and administrative responsibility for
Case 9:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 60 of 67

CURRICULUM VITAE Renée Binder, M.D. Page 15

a hospital with 6000 inpatient days/year, 4000 partial hospitalization days and
30,0000 outpatient visits/year.

TEACHING:
FORMAL SCHEDULED CLASSES FOR UCSF STUDENTS (during last 5 years)
Academic Year Course Nature of Contribution Class Size
2001- now Supervision of senior psychiatric resident on Organize teaching elective 1-2 ata
the Psychiatry and the Law elective and provide weekly time
, individual supervision
2000-now Preceptor for 4" year elective medical Organize teaching elective 1 at a time
students and provide supervision
2000-now Didactic Seminar on Psychiatry and the Law Organize schedule and 5
recruit speakers and
teach course
2000-now Landmark Case Seminar Organize schedule and 5
discuss cases
2000-now Forensic Case Conference Organize schedule and 5
discuss cases
2006-now Seminars to PGY-2 residents on forensic Organize schedule and 12
psychiatry as part of professionalism block _ give lectures
2000-now Tutorial on Civil Litigation Discussion and 2
supervision of civil cases
2000-now Forensic Research Seminar Discussion of research 9
topics
2006, 2007 Psychiatry and the Law for Ist and 24 year — Lecture 20

medical students

UCSF DEPARTMENT OF PSYCHIATRY GRAND ROUNDS PRESENTATIONS:

1977 "Working Through of Patients' Suicides by Four Therapists in Training"

1979 "Rape"

1985 © "New Research on Violence"

1986 “Treatment Dilemmas Following Neuroleptic Malignant Syndrome"

1989 "Use of Clozapine in Schizophrenia"

1993 "Sexual Harassment" — Psychiatry Grand Rounds at San Francisco General Hospital
1994 "Confidentiality: Legal Issues for Mental Health Professionals"

2002 Coordinator of Forensic Series of Grand Rounds and Co-Presenter on “Serial Killers”
2004 Politics and Policy in Washington D.C.

2006 Covert medications: Legal and Ethical Issues-Grand Rounds at Veterans Hospital
2006-12 Workshops on Risk Assessment for Violence and Suicide

2012 After the Tucson and Aurora Shootings: The Role of Forensic Psychiatry

2013 © Clinical and Legal Management of a Violent Threatening Patient with Psychosis
2018 Child Pornography: Clinical and Legal Issues

TEACHING AIDS PREPARED:
1983-84 Wrote syllabus chapter for Psychiatry 131A &B
Case 9:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 61 of 67

CURRICULUM VITAE Renée Binder, M.D. Page 16

1987-94 Prepared syllabus for psychiatric section of Medicine 111
1996 Prepared syllabus for Workplace Violence conference

FACULTY MENTORSHIP PROGRAM:

1991-present Mentor in the departmental Faculty Mentorship Program and mentor for medical
school faculty in all departments

2014 . Faculty Mentoring Lunchtime Session —Presenter on Advancement and Promotion
TEACHING AWARDS:
2006 Psychiatry Residents Association Award for “Excellence in Teaching”

RESEARCH AND CREATIVE ACTIVITIES:
PEER REVIEWED ARTICLES:

1979 Binder RL: Use of Seclusion on an Inpatient Crisis Intervention Unit. Hospital and
Community Psychiatry 30:266-269

1979 Kolodny S, Binder RL, Bronstein AA, and Friend RL: The Working Through of Patients’
Suicides by Four Therapists. Suicide and Life Threatening Behavior 9:33-46

1980 Binder RL and Dickman WA: Psychiatric Manifestations of Neurosyphilis in Middle-Aged
Patients. American Journal of Psychiatry 137:741-742

1980 Binder RL: Setting up a Rape Treatment Center. Journal of American Medical Women's
Association 35:145-148

1981 Binder RL, Glick 1, and Rice M: A Comparative Study of Parenteral Molindone and
Haloperidol i in the Acutely Psychotic Patient. Journal of Clinical Psychiatry 42:203- 206

1981 Binder RL and Levy R: Extrapyramidal Reactions in Asians. American Journal of
Psychiatry 138:1243-1244

1981 Binder RL: Difficulties in Follow-Up of Rape Victims. American Journal of Psychotherapy
35:534-541

1981 Binder RL: Why Women Don't Report Sexual Assault. Journal of Clinical Psychiatry
42:437-438

1983 Binder RL: Cultural Factors Complicating the Treatment of Psychosis Caused by Bia
Deficiency. Hospital and Community Psychiatry 34:67-69

1983 Binder RL: Neurclogically Silent Brain Tumors in Psychiatric Hospital Admissions: Three
Cases and a Review. Journal of Clinical Psychiatry 44:94-97

1983 Binder RL and Jonelis FJ: Seborrheic Dermatitis in Neuroleptic-Induced Parkinsonism.
Archives of Dermatology 119:473-475

1983 Binder RL and McCoy SM: A Study of Patients' Attitudes Toward Placement in Seclusion.
Hospital and Community Psychiatry 34:1052-1054

1983 Binder RL, Callaway E, Levin AS, and Stites DP: Relationship Between Creatinine

Phosphokinase and Immunoglobulins in Unmedicated Caucasian Schizophrenics.
Biological Psychiatry 18:1493-1496

1984 Binder RL and Jonelis FJ: Seborrheic Dermatitis: A Newly Reported Side Effect of
Neuroleptics, Journal of Clinical Psychiatry 45:125-126

1984 Victor BS, Link NA, Binder RL, and Bell IR: Use of Clonazepam in Mania and
Schizoaffective Disorders. American Journal of Psychiatry 141:1111-1112

1985 Link N, Victor B, and Binder RL: Psychosis in Children of Holocaust Survivors. Journal of
Nervous and Mental Disease 1'73:115-117

1985 Binder RL, Ormiston SM, and Goldberg FS: No Smoking: The Effect on Therapy Groups.
American Journal of Nursing 2:129

1985 Binder RL, McNiel DF, and Fishman PS: Attitude Change Concerning the Right to Refuse

Treatment: The Impact of Experience. American Journal of Psychiatry 142:1362- 1365
Case 9:18-cr-00258-EJD Document 972 Filed 08/28/21. Page 62 of 67
\ i

 

CURRICULUM VITAE Renée Binder, M.D. Page 17

1985 Binder RL: Patients' Rights Advocates in San Francisco. Bulletin of the American Academy
of Psychiatry and the Law 13:325-336

1985 McNiel DE and Binder RL: Teaching Psychiatric Residents About Referring Inpatients for
Psychological Testing. Journal of Psychiatric Education 9:240-247

1985 Binder RL: Sex Between Psychiatric Inpatients. Psychiatric Quarterly 57:121-126

1986 McNiel DE and Binder RL: Violence, Civil Commitment and Hospitalization. Journal of
Nervous and Mental Diseases 174:107-111

1986 Binder RL and McNiel DE: Victims and Families of Violent Psychiatric Patients. Bulletin of
the American Academy of Psychiatry and the Law 14:131-139

1986 McCulloch E, McNiel DE, Binder RL, and Hatcher C: Effects of a Weapon Screening
Procedure in a Psychiatric Emergency Room. Hospital and Community Psychiatry
37:837-838

1987 McNiel D and Binder RL: Patients Who Bring Weapons to the Psychiatric Emergency
Room. Journal of Clinical Psychiatry 48:230-233

1987 McNiel DE and Binder RL: Predictive Validity of Judgments of Dangerousness in
Emergency Civil Commitment. American Journal of Psychiatry 144:197-200

1987 Binder RL: Three Case Reports of Behavioral Disinhibition with Clonazepam. General
Hospital Psychiatry 9:45-47

1987 Binder RL: AIDS Antibody Tests on Inpatient Psychiatric Units. American Journal of
Psychiatry 144:176-180

1987 Baer JW and Binder RL: Physical Complaints Without Organic Basis in Psychiatric
Inpatients: Report of Two Cases. Psychiatric Quarterly 58:218-223

1987 Rosenberg JG, Binder RL, and Berlant J: Prediction of Lithium Dose: Comparison and
Improvement on Current Methods. Journal of Clinical Psychiatry 48:284-286

1987 Binder RL, Kazamatsuri H, Nishimura T, and McNiel DE: Smoking and Tardive
Dyskinesia. Biological Psychiatry 22:1280-1281

1987 Binder RL, Kazamatsuri H, Nishimura T, and McNiel DE; Tardive Dyskinesia and
Neuroleptic-induced Parkinsonism in Japan. Am J of Psychiatry 144: 1494-96

1987 Hargreaves WA, Zachary R, LeGoullon, Binder RL, and Reus V: Neuroleptic Dose: A
Statistical Model for Analyzing Historical Trends. Journal of Psychiatric Research
21:199-214

1987 Binder RL and McNiel DE: Evaluation of a School-Based Sexual Abuse Prevention
Program: Cognitive and Emotional Effects. Child Abuse and Neglect 11:497-506

1988 Binder RL and MecNiel DE: Effects of Diagnosis and Context on Dangerousness. American
Journal of Psychiatry 145:728-732

1988 McNiel DE, Binder RL, and Greenfield TK: Predictors of Violence in Civilly Committed
Acute Psychiatric Patients. American Journal of Psychiatry 145:965-970

1988 Goldberg FS, McNiel DE, and Binder RL: Therapeutic Factors in Two Forms of Inpatient
Group Psychotherapy. Music Therapy and Verbal Therapy. Group 12:146-156

1989 McNiel DE, Greenfield T, Atkisson C, and Binder RL: Factor Structure of a Brief Symptom
Checklist for Acute Psychiatric Inpatients. Journal of Clinical Psychology 45:66-72

1989 Ormiston S, Barrett N, Binder RL and Molyneux V: A Model for the Development of a
Partially Computerized Treatment Plan. Hospital and Community Psychiatry 40:531-
533

1989 MeNiel DE and Binder RL: Relationship Between Preadmission Threats and Later Violent
Behavior by Acute Psychiatric Inpatients. Hospital and Community Psychiatry 40:605-
608

1989 Haller E, Binder RL, and McNiel DE: Violence in Geriatric Patients with Dementia. Bulletin
of the American Academy of Psychiatry and the Law 17:183-1838

1989 Greenfield TK, McNiel DE, and Binder RL: Violent Behavior and Length of Psychiatric

Hospitalization. Hospital and Community Psychiatry 90:809-814

r
Case 9:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 63 of 67
\ {

 

CURRICULUM VITAE Renée Binder, M.D. Page 18

1990 Binder RL and McNiel DE: The Relationship of Gender to Violence by Acutely Disturbed
Psychiatric Patients, Journal of Clinical Psychiatry 51:110-114

1990 Lowenstein M, Binder RL, and McNiel DE: The Relationship Between Admission
Symptoms and Hospital Assaults. Hospital and Community Psychiatry 41:311-313

1990 Kalunian DA, Binder RL, and McNiel DE: Violence by Geriatric Patients Who Need
Psychiatric Hospitalization. Journal of Clinical Psychiatry 51:340-343

1990 Haller E and Binder RL: Clozapine: A New and Different Neuroleptic. Western Journal of
Medicine 153:62-64

1990 Haller E and Binder RL: Clozapine and Seizures. American Journal of Psychiatry
147:1069-1071

1991 MeNiel DE and Binder RL: Clinical Assessment of the Risk of Violence Among Psychiatric
Inpatients. American Journal of Psychiatry 148:1317-1321

1991 Binder RL, Trimble MR, and McNiel DE: The Course of Psychological Symptoms After
Resolution of Lawsuits. American Journal of Psychiatry 148:1073-1075

1991 Binder RL, Trimble MR, and McNiel DE: Is Money a Cure? Follow-Up of Litigants in
England. Bulletin of American Academy of Psychiatry and the Law 19;151-160

1991 Binder RL: Women Clinicians and Patient Assaults. Bulletin of American Academy of
Psychiatry and the Law 19:291-296

1997 Binder RL and McNiel DE: Involuntary Patients’ Right to Refuse Medication: Impact of the

Riese Decision on a California Inpatient Unit. Bulletin of American Academy of
Psychiatry and the Law 19:351-357

1992 McNiel DE, Rosales IB and Binder RL: Family Attitudes that Predict Home Placement of
Hospitalized Psychiatric Patients. Hospital and Community Psychiatry 43:1035-1037

1992 Binder RL: Sexual Harassment: Issues for Forensic Psychiatrists. Bulletin of American
Academy of Psychiatry and the Law 20:409-418

1993 Straznickas K, McNiel DE and Binder RL: Violence Toward Family Caregivers of the
Mentally Ill. Hospital and Community Psychiatry 44:385-387

1994 McNiel DE, Binder RL: The Relationship Between Acute Psychiatric Symptoms, Diagnosis
and Short-Term Risk of Violence. Hospital and Community Psychiatry 45:133-137

1994 McNiel DE and Binder RL: Screening for Risk of Inpatient Violence: Validation of an
Actuarial Tool. Law and Human Behavior. 18:579-586

1994 Binder RL, McNiel DE, and Goldstone RL: Patterns of Recall of Childhood Sexual Abuse as
Described by Adult Survivors. Bulletin of American Academy of Psychiatry & the Law
22:357-366

1994. Binder RL, McNiel DE: Staff Gender and Risk of Assault on Doctors and Nurses. Bulletin
of American Academy of Psychiatry & the Law 22:545-550

1995 MeNiel DE, Binder RL: Correlates of Accuracy in Assessing Violence Risk. American
Journal of Psychiatry. 152:901-906

1996 Binder RL, McNiel DE, Goldstone RL: Adult Survivors of Childhood Sexual Abuse: Is
Adaptive Coping Possible? Psychiatric Services. 47:186-188

1996 Haller E, McNiel DE, Binder RL: Impact of a Smoking Ban on a Locked Psychiatric Unit.
Journal of Clinical Psychiatry. 57:329-332

1996 Binder RL, McNiel DE: Application of the Tarasoff Ruling and Its Effect on the Victim and
the Therapeutic Relationship. Psychiatric Services. 47:1212-1215 ;

1997 McNiel DE, Binder RL: The Impact of Hospitalization on Clinical Assessments of Suicide
Risk, Psychiatrie Services, 48:204-208

1997 Beauford JE, McNiel DE, Binder RL: Utility of the Initial Therapeutic Alliance in
Evaluating Patients’ Risk of Violence. American Journal of Psychiatry. 154:1272-1276

1998 Binder RL, McNiel DE, Sandberg DA: A Naturalistic Study of Cimical Use of Risperidone.

Psychiatric Services. 49:524-526
Case 9:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 64 of 67

CURRICULUM VITAE Renée Binder, M.D. . Page 19

1998 . Sandberg DA, McNiel DE, Binder RL: Characteristics of Psychiatric Inpatients Who Stalk,
Threaten, and Harass Staff After Discharge. American Journal of Psychiatry,
155:1102-1105,

1998 McNiel DE, Binder RL, Fulton FM: Management of Threats of Violence Under California’s
‘Duty to Protect’ Statute. American Journal of Psychiatry. 155:1097-1101

1998 McNiel DE, Sandberg DA, Binder RL: The Relationship Between Confidence and Accuracy
in Clinical Assessment of Patients’ Potential for Violence. Law Hum Behav 22:655-669

1999 Binder RL: Are the Mentaily Ill Dangerous? Journal of the American Academy of
Psychiary and the Law. 27:189-201

1999 Binder RL, McNiel DE: Contemporary Practices in the Management of Acutely Violent

Patients: A Survey of 20 Psychiatric Emergency Rooms. Psychiatric Services.
50:1553-1554

2000 Gerbasi J, Bonnie R, Binder RL: Mandatory Outpatient Treatment. Journal of the
American Academy of Psychiatry and the Law. 28:127-144 (SPECIAL ARTICLE with

four commentaries and editorial)

2000 Lam JN, McNiel DE, Binder RL: The Relationship between Patients' Gender and Violence
Leading to Staff Injuries. Psychiatric Services. 51:1167-1170
2600 McNiel DE, Eisner JP, Binder RL! The Relationship between Command Hallucinations and
Violence. Psychiatric Services, 51:1288-1292
2001 McNiel DE, Lam JN, Binder RL: Relevance of Interrater Agreement to Violence Risk
Assessment. Journal of Consulting and Clinical Psychology. 68:1111-1115
2002 Sandberg DA, McNiel DE, Binder RL: Stalking, Threatening, and Harassing Behavior by

Psychiatric Patients Toward Clinicians. Journal of the American Academy of
: Psychiatry and the Law. 30: 221-229

2002 Binder RL: Liability for the Psychiatrist Expert Witness. American Journal of Psychiatry.
159: 1819-1825 Note: This article was selected as one of the most “important and
influential” papers in the field for re-publication by the International Library of Medicine,
Ethics, and Law in the volume, Mental Iiness, Medicine, and Law in January 2009.

2003 McNiel DE, Eisner JP, Binder RL: The Relationship Between Aggressive Attributional
Style and Violence by Psychiatric Patients. Journal of Consulting anid Clinical
Psychology. 71: 399-403

2003 McNiel DE, Gregory AL, Lam JN, Binder RL, Sullivan GR: Utility of Decision Support
Tools for Assessing Acute Risk of Violence. Journal of Consulting and Clinical
Psychology. 71: 945-953

 

2004 Binder RL: Reflections of a Forensic Psychiatrist in Washington: Politics and Policy.
Journal of the American Academy of Psychiatry and the Law. 32: 324-328

2005 McNiel DE, Binder RL: Psychiatric Emergency Service Use and Homelessness, Mental
Disorder, and Violence. Psychiatric Services. 56: 699-704

2005 MeNiel DE, Binder RL, Robinson JC: Incarceration Associated with Homelessness, Mental
Disorder, and Co-occurring Substance Abuse. Psychiatric Services. 56: 840-846

2007 Binder RL, McNiel DE: “He Said-She Said”: The Role of the Forensic Evaluator in

Determining Credibility of Plaintiffs Who Allege Sexual Exploitation and Boundary
Violations. Journal of the American Academy of Psychiatry and the Law. 35: 211-
218
2007 McNiel DE, Binder RL: Effectiveness of a Mental Health Court for Reducing Criminal
Recidivism and Violence. American Journal of Psychiatry. 164: 1395-1403
Note: This article was written up in Scientific American.com on 10/12/07; Also
referenced as an “outstanding study’ in *Californiacorrectionscrisis, blogspot.com”.
2008 McNiel DE, Chamberlain J, Hall 8S, Fordwood, S, Binder RL: Impact of Clinical Training
on Violence Risk Assessment. American Journal of Psychiatry. 165: 195-200
Note: This article was described in the Editor’s note as “especially noteworthy because
it describes both a teaching method and an evaluation of tis effectiveness.”
In addition, this study was replicated in a sample of law enforcement professionals as
reported in a 2011 paper by Storey, et al in “Criminal Justice and Behavior.”
2008 McNiel DE, Chamberlain J, Hall 8, Fordwood, 8, Binder RL: Impact of Clinical Training
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 65 of 67

 

CURRICULUM VITAE Renée Binder, M.D. Page 20
on Suicide Risk Assessment, Psychiatric Services. 59:1462-1465

2008 Binder RL, McNiel DE: Some Issues in Psychiatry, Psychology and the Law. Hastings Law
Journal. 59:1191-1199

2010 Benitez C, McNiel DE, Binder RL: Do Protection Orders Protect? Journal of American
Academy of Psychiatry and the Law. 38:376-385

2010 Meffert SM, Musalo K, McNiel DE, Binder RL: The Role of Mental Health Professionals in

Political Asylum Processing. Journal of American Academy of Psychiatry and the Law.
38:479-489 Note: This article was described in Legal Studies Research Paper Series 11-04

Immigration Briefings 1 April 2011 “Mental Health Professions and Affirmative

Applications for Immigration Benefits” as “an excellent review of the current state of the

art”

2010 McNiel DE, Binder RL: Stakeholder Views of a Mental Health Court. International Journal
of Law and Mental Health. 33: 227-235

2011 McNiel DE, Hung EK, Cramer RJ, Hall SE, Binder, RL: An Approach to Evaluating

Competency in Assessment and Management of Violence Risk. Psychiatric Services.
62: 90-92 Note: This article was described in the “latest research” section of the
international journal, “Intelligence: State of the Art Threat Assessment’, as having made
“important contributions to the field of risk assessment.”

2011 Daley C, McNiel DE, Binder RL: Zolpidem and the Courts. Journal of American Academy
of Psychiatry and the Law. 39:535-542

2012 Hung EK, Binder RL, Fordwood SR, Hall SE, McNiel DE: A Method for Evaluation of
Competency in Suicide Risk Assessment and Management. Academic Psychiatry.
36:23-28

2012 Hung EK, Binder RL, McNiel DE: Covert Medication in Psychiatrie Emergencies: Is it Ever
Ethically Permissible? Journal of American Academy of Psychiatry and the Law. 40:
239-245

2012 Burton P, McNiel DE, Binder RL: Fire Setting, Arson, Pyromania, and the Forensic
Mental Health Expert. Journal of American Academy of Psychiatry and the Law, 40;
355-365

2012 Nau M, McNiel DE, Binder RL: Postpartum Psychosis and the Courts. Journal of
American Academy of Psychiatry and the Law. 40:312-325

2012 Berger O, McNiel DE, Binder RL: PSD as a Criminal Defense, Journal of American
Academy of Psychiatry and Law. 40; 509-521

2013 McNiel DE, Gormley RB, Binder RL: Leverage, the Treatment Relationship, and Treatment
Participation, Psychiatric Services. 64:431-436

2013 Glezer A, McNiel DE, Binder RL: Transgendered and Incarcerated: A review of the
literature, current policies and laws, and ethical issues. Joumal of American
Academy of Psychiatry and Law, 41:551-559

2013 Sadeh N, Binder RL, McNiel DE: Recent Victimization Increases Risk for Violence
in Justice-Involved Persons with Mental Illness. Law and Human Behavior,
Advance online publication. Doi: 10.1037 /Thb0000043

2015 Binder R, Friedli A, Fuentes-Afflick: Preventing and Managing Unprofessionalism
in Medical School Faculties. Academic Medicine. 90:442-446
2015 McNiel DE, Sadeh N, DeLucchi, Binder, RL: Prospective Study of Violence Risk

Reduction by a Mental Health Court. Psychiatric Services. 66:598-603
(Selected for the Editor's Choice Section of Psychiatric Services in December
2019 as one of the most important publications on Violence and Menial Illness)
2015 Korngold C, Ochoa K, Inlender T, McNiel DE, Binder RL: Mental Health and
Immigrant Detainees in the United States: Competency and Self-
Representation. Journal of American Academy of Psychiatry and Law.43:277-

281

2016 Lorang MR, McNiel DE, Binder RL: Minors and Sexting: Legal Implications.
Journal of American Academy of Psychiatry and Law. 44:73-81

2016 Binder R, Friedli A, Fuentes-Afflick: The New Academic Environment and Faculty

Misconduct, Academic Medicine. February 2016
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 66 of 67
i

CURRICULUM VITAE Renée Binder, M.D. Page 21

2016 Costello C, McNiel DE, Binder RL: Adolescents and Social Media: Issues of Privacy,
Brain Development and the Law. Journal of American Academy of Psychiatry
and Law. 44:313-21 (Note: This article was accompanied by a commentary
stating, “Costello and colleagues should be commended for calling attention to
this problem and for proposing strategies to help mitigate the risks posed to
adolescents by social media.”

2016 Chan EJ, McNiel DE, Binder RL: Sex offenders in the Digital Age. Journal of
American Academy of Psychiatry and Law. 44:368-375
2017 Lacroix R, Shaughnessy R, McNiel DE, Binder RL: Public Safety or Public

Reassurance? Controversies Concerning the Canadian Not Criminally
Responsible Act. Journal American Academy of Psychiatry and Law. 45:44-51

2017 Hirschtritt ME, Binder RL: Interrupting the mental illness-incarceration-recidivism
. Cycle. JAMA. 317:695-696
2018 Armontrout J, Tourous J, Cohen, M, McNiel DE, Binder-RL: Current Regulation of

Mobile Mental Health Applications. Journal of American Academy of
Psychiatry and Law. 46:204-211

2018 Hirschtritt MR, Binder RL: A Reassessment of Blaming Mass Shootings on Mental
Jiness. JAMA Psychiatry. February 28, 2018
2018 Binder RL, Garcia P, Johnson B, Fuentes-Affleck: Sexual Harassment in Medical

Schools: The Challenge of Covert Retaliation as a Barrier to Reporting.
Academic Medicine. 93: 1770-1773, 2018

2019 Elizondo P, McNiel DE, Binder RL: A Review of Statutes and the Role of the
Forensic Psychiatrist in Cyberstalking Involving Youth. Journal of American
Academy of Psychiatry and the Law. 47:2019

2019 Hirschtritt MR, Tucker D, Binder RL: Risk Assessment of Online Child Sexual
Exploitation Offenders. Journal of American Academy of Psychiatry and Law.
47:2019

2019 Matto M, McNiel DE, Binder RL: A Systematic Approach to the Detection of False
PTSD, Journal of American Academy of Psychiatry and Law. 47:2019

2019 Rogers MS, McNiel DE, Binder RL: Effectiveness of Police Crisis Intervention
Training Programs. Journal of American Academy of Psychiatry and Law.
47:414-421

NON-PEER REVIEWED PUBLICATIONS AND OTHER CREATIVE ACTIVITIES:

Books and Chapters:
1984, 1988, Binder RL: Organic Mental Disorders. Chapter in Review of General Psychiatry. Edited by

1992 H. Goldman. Lange Medical Publications. (First, Second and Third Editions)

1995 Haller E and Binder RL: Delirium, Dementia, and Amnestic Disorders. Chapter in Review
of General Psychiatry, Edited by H. Goldman, Lange Medical Publications (Fourth
Edition)

1991 Binder RL: The Mental Health Professional and the Legal System. GAP Committee on
Psychiatry and the Law. Brunner/ Mazel, Inc. (Member of Committee authoring book)

1995 Binder RL: Women Clinicians and Patient Assaults. Chapter in Patient Violence and the

Clinician (Clinical Practice Series #30). Edited by Burr Eichelman and Anne Hartwig.
American Psychiatric Press pp.21-32

Teaching Aids and Resource Documents:

1993-94 American Psychiatric Association Videotape and Study Guide, “Preserving Confidentiality:
A Videotaped Guide for Psychiatrists" (Organizer and coordinator of scriptwriting,
producing and directing of videotape and preparing the study guide}

1995 American Psychiatric Association Practice Guideline for Psychiatric Evaluation of Adults.
American Journal of Psychiatry Supplement: 66-80 (I was a member of work group
that developed guidelines)
Case 5:18-cr-00258-EJD Document 972 Filed 08/28/21 Page 67 of 67

CURRICULUM VITAE Renée Binder, M.D. . Page 22

1998 Binder RL: American Psychiatric Association Resource Document on Controversies in
Child Custody. J Am Acad Psychiatry Law. 26:267-276 (I was the chair of the work
proup that developed this resource document.)

1999 American Psychiatric Association Resource Document on Mandatory Outpatient Treatment
[I was a co-author of the document.]
2006 American Psychiatric Association Practice Guideline for the Psychiatric Evaluation of

Adults, Second Edition. American Journal of Psychiatry Supplement 163 [I was a
member of the work group that wrote the guidelines.]

Other Publications:

1992 American Psychiatric Association Task Force Report on Clinician Safety (Task Force
Report 33) !
2006 Binder RL: Commentary: The Importance of Professional Judgment in Evaluation of
. Stalking and Threatening Situations. J Am Acad Psychiatry Law. 34: 451-454
2007 Freedman R, Ross R, Michels R, Appelbaum P, Siever L, Binder RL, Carpenter W,

Friedman SH, Resnick P, and Rosenbaum J: Commentary: Psychiatrists, Mental
Illness and Violence (by national experts in the field) Am J of Psychiatry 164:1315-

1317

2012 Buchanan A, Binder R., Norko M, Swartz M: Psychiatric Violence Risk Assessment. Am J
of Psychiatry 169: 340

2015 Binder R.: True Parity in North American Psychiatry. Lancet Psychiatry. 370-371

2015 Binder, R: Response to the Presidential Address. Claiming Our Future. Am J of Psychiatry
172: 717-718

2016 Binder R: Claiming Our Future. Presidential Address. Am J of Psychiatry 173; 665-667

2017 Binder R, Garcia P, Johnson B, Fuentes-Afflick. Identifying and Mitigating Risk of Violence

in the Scientific Workplace. Editorial. Journal of American Academy of Psychiatry and
Law. 45:400-3
